Exhibit 10.17

RADIAN GROUP INC.

SAVINGS INCENTIVE PLAN

Amended and Restated Effective January 1, 2008

(Incorporating Amendments through January 1, 2008)



--------------------------------------------------------------------------------

Radian Group Inc. Savings Incentive Plan

Amended and Restated Effective January 1, 2008

Table of Contents

 

     Page

PREAMBLE

   1

ARTICLE I – DEFINITIONS

   2  

1.1

   Account    2  

1.2

   Affiliated Company    3  

1.3

   Age    3  

1.4

   Annuity Starting Date    3  

1.5

   Beneficiary    3  

1.6

   Board of Directors    4  

1.7

   Code    4  

1.8

   Company    4  

1.9

   Company Stock    4  

1.10

   Compensation    4  

1.11

   Discretionary Contributions    5  

1.12

   Early Retirement Date    5  

1.13

   Eligible Employee    5  

1.14

   Employee    5  

1.15

   Employment Commencement Date    6  

1.16

   ERISA    6  

1.17

   Fund    6  

1.18

   Highly Compensated Employee    6  

1.19

   Hour of Service    6  

1.20

   Investment Medium    8  

1.21

   Matching Contributions    8  

1.22

   Non-Highly Compensated Employee    8  

1.23

   Normal Retirement Age    8  

1.24

   Participant    8  

1.25

   Participating Company    9  

1.26

   Period of Severance    9  

1.27

   Plan    10  

1.28

   Plan Administrator    10  

1.29

   Plan Year    10  

1.30

   Required Beginning Date    10  

1.31

   Rollover Contributions    11  

1.32

   Salary Reduction Contributions    11  

1.33

   Separation from Service    11  

1.34

   Spouse    11  

1.35

   Total Disability    11  

1.36

   Transition Credit Contributions    12



--------------------------------------------------------------------------------

 

1.37

   Trust Agreement    12  

1.38

   Trustee    12  

1.39

   Valuation Date    12  

1.40

   Voluntary Contributions    12  

1.41

   Year of Service    12

ARTICLE II – ELIGIBILITY TO PARTICIPATE

   14   2.1    Eligibility to Participate    14   2.2    Participation and
Service Upon Reemployment    15   2.3    Data    15   2.4    Transfers    16  
2.5    Reemployment after Military Service    16

ARTICLE III – CONTRIBUTIONS TO THE PLAN

   17   3.1    Salary Reduction Contributions    17   3.2    Voluntary
Contributions    19   3.3    Employer Contributions    20   3.4    Timing of
Contributions    23   3.5    Maximum Allocation    23   3.6    Rollover
Contributions    25

ARTICLE IV – PARTICIPANTS’ ACCOUNTS

   29   4.1    Accounts    29   4.2    Valuation    29   4.3    Apportionment of
Gain or Loss    29

ARTICLE V – VESTING

   30   5.1    Nonforfeitable Amounts    30   5.2    Period of Severance and
Loss of Service    31   5.3    Restoration of Service    31   5.4    Forfeitures
and Restoration of Forfeited Amounts upon         Reemployment    32

ARTICLE VI – DISTRIBUTIONS

   34   6.1    General    34   6.2    Normal Retirement    34   6.3    Early
Retirement    34   6.4    Late Retirement    34   6.5    Death    34   6.6   
Total Disability    34   6.7    Valuation for Distribution    35   6.8   
Payment of Benefits    35   6.9    Timing of Distribution    36



--------------------------------------------------------------------------------

  6.10    Beneficiary Designation    37   6.11    Treatment of Terminated Vested
Participant    39   6.12    Direct Rollover    41

ARTICLE VII – WITHDRAWALS

   42   7.1    Non-Hardship In-Service Withdrawals    42   7.2    Hardship
Withdrawals Subject to Code Section 401(k)    42   7.3    Amount and Payment of
Withdrawals    45   7.4    Withdrawals Not Subject to Replacement    46   7.5   
Investment Medium to be Charged with Withdrawal    46   7.6    Order of
Withdrawals    46   7.7    Timing of Withdrawals    46

ARTICLE VIII – LOANS TO PARTICIPANTS

   47   8.1    Loan Application    47   8.2    Loan Approval    47   8.3   
Amount of Loan    47   8.4    Terms of Loan    48   8.5    Loan Fees    49   8.6
   Suspension of Repayments    49   8.7    Additional Rules    50

ARTICLE IX – PLAN ADMINISTRATION

   51   9.1    Plan Administrator    51   9.2    Appointment    51   9.3    Term
and Compensation    51   9.4    Claims Review    51   9.5    Plan Administrator
Actions    53   9.6    Investment Manager    53   9.7    Benefit Payment
Directions    54   9.8    Nondiscrimination    54   9.9    Advisors    54   9.10
   Records and Reports    54   9.11    Indemnification    55   9.12    Power and
Duties of the Plan Administrator    55   9.13    Participating Company to Supply
Information    57   9.14    Self-Interest    57

ARTICLE X – THE FUND

   58   10.1    Designation of Trustee    58   10.2    Exclusive Benefit    58  
10.3    No Interest in Fund    58   10.4    Trustee    58   10.5    Investments
   58



--------------------------------------------------------------------------------

  10.6    Fund    59   10.7    Qualifying Employer Securities    60

ARTICLE XI – AMENDMENT OR TERMINATION OF THE PLAN

   61   11.1    Power of Amendment and Termination    61   11.2    Merger    62

ARTICLE XII – TOP-HEAVY PROVISIONS

   63   12.1    General    63   12.2    Definitions    63   12.3    Minimum
Contribution for Non-Key Employees    66   12.4    Social Security    67   12.5
   Adjustment to Maximum Benefit Limitation    68

ARTICLE XIII – GENERAL PROVISIONS

   69   13.1    No Employment Rights    69   13.2    Governing Law    69   13.3
   No Interest in Fund    69   13.4    Spendthrift Clause    69   13.5   
Incapacity    69   13.6    Lost Payees    70

ARTICLE XIV – MINIMUM DISTRIBUTION REQUIREMENTS

   71   14.1    General Rules    71   14.2    Time and Manner of Distribution   
71   14.3    Definitions    72

SCHEDULE A – PARTICIPATING COMPANIES

   74

 



--------------------------------------------------------------------------------

RADIAN GROUP INC. SAVINGS INCENTIVE PLAN

Amended and Restated Effective January 1, 2008

PREAMBLE

WHEREAS, Radian Group Inc. (formerly known as, CMAC Investment Corporation) (the
“Company”) adopted the Radian Group Inc. Savings Incentive Plan (formerly known
as, the CMAC Investment Corporation Savings Incentive Plan) (the “Plan”),
effective November 1, 1992, for the benefit of its eligible employees and the
eligible employees of the Participating Companies in the United States; and

WHEREAS, the Company has amended and restated the Plan previously; and

WHEREAS, the Company desires at this time to amend and restate the Radian Group
Inc. Savings Incentive Plan to, among other things, incorporate the applicable
provisions required under the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”) and other amendments which were made to the Plan by the
Company since the Plan’s last restatement; and

WHEREAS, the Company also desires to make additional document changes;

NOW, THEREFORE, effective January 1, 2008 (except as otherwise set forth
herein), the Plan is hereby amended and restated as hereinafter set forth.

 

-1-



--------------------------------------------------------------------------------

ARTICLE I - DEFINITIONS

Except where otherwise clearly indicated by context, the masculine shall include
the feminine and the singular shall include the plural, and vice-versa. Any term
used herein without an initial capital letter that is used in a provision of the
Code with which this Plan must comply to meet the requirements of such
applicable Code Section and with which the Plan would not comply if such term
were not interpreted as used in such provision, shall have as used herein the
meaning that it has so used in such provision of the Code.

 

1.1 “Account” means the entries maintained in the records of the Trustee which
represent the Participant’s interest in the Fund. The term “Account” shall
refer, as the context indicates, to any or all of the following subaccounts:

 

  (a) “Matching Contribution Account” - the Account to which are credited
Matching Contributions allocated to a Participant, and adjustments related
thereto.

 

  (b) “Rollover Contribution Account” - the Account to which are credited a
Participant’s Rollover Contributions and adjustments related thereto.

 

  (c) “Salary Reduction Contribution Account” - the Account to which are
credited a Participant’s Salary Reduction Contributions and adjustments related
thereto.

 

  (d) “Voluntary Savings Account” - the Account to which are credited a
Participant’s Voluntary Contributions prior to January 1, 1994, and adjustments
related thereto. Effective January 1, 1994, Voluntary Contributions are not
permitted to be made to the Plan.

 

  (e) “Discretionary Contribution Account” - the Account to which are credited
Discretionary Contributions allocated to a Participant, and adjustments related
thereto.

 

-2-



--------------------------------------------------------------------------------

  (f) “Transition Credit Contributions Account” – the Account to which
Transition Credit Contributions are credited.

 

1.2 “Affiliated Company” means, with respect to the Company:

 

  (a) any corporation that is a member of the same controlled group of
corporations (within the meaning of Section 414(b) of the Code) as the Company;

 

  (b) any member of an affiliated service group, as determined under
Section 414(m) of the Code, of which the Company is a member;

 

  (c) any trade or business that is under common control with the Company, as
determined under Section 414(c) of the Code; and

 

  (d) any other entity required to be aggregated with the Company pursuant to
Regulations under Section 414(o) of the Code.

 

1.3

“Age” means, for any individual, his age as of his nearest birthday, except that
an individual attains Age 70 1/2 on the corresponding date in the sixth calendar
month following the month in which his 70th birthday falls (or the last day of
such sixth month if there is no such corresponding date therein).

 

1.4 “Annuity Starting Date” means the first day on which all events have
occurred which entitle the Participant to a benefit from the Plan.

 

1.5 “Beneficiary” means the person or persons designated by the Participant to
receive the value of his vested Account upon his death; provided, that, in the
case of a married Participant, his Beneficiary shall automatically be his Spouse
unless his Spouse has consented to the designation of another Beneficiary
pursuant to Section 6.10.

 

-3-



--------------------------------------------------------------------------------

1.6 “Board of Directors” means the Board of Directors of the Company.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.8 “Company” means Radian Group Inc., a Pennsylvania Corporation, or any
successor or assignee which adopts this Plan in writing.

 

1.9 “Company Stock” means any tradable class of voting common stock of the
Company or an Affiliated Company which satisfies the meaning of “qualifying
employer security” under Section 407 of ERISA.

 

1.10 “Compensation” means, for any Eligible Employee, for any Plan Year or
Limitation Year, as the case may be:

 

  (a) except as otherwise provided, his base pay, plus for those sales employees
compensated under Radian’s Sales Compensation Program (or any successor
compensation plan), commissions and quarterly Management Based Objective
payments (MBOs) from a Participating Company for the Plan Year, but exclusive of
overtime, bonuses, or other forms of special payments.

 

  (b) for the purpose of the definition of “Highly Compensated Employee” in this
Article (except as otherwise provided in such definition), his “Compensation” as
such word is defined in Section 415(c)(3) of the Code, but including amounts
that are excluded from gross income under a plan described in Sections 125,
132(f) or 401(k) of the Code.

 

  (c) For each Plan Year or Limitation Year, as the case may be, Compensation
for all purposes under the Plan shall not exceed $200,000, adjusted for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code.

 

-4-



--------------------------------------------------------------------------------

  (d) For purposes of any definition of Compensation under this Plan that
includes a reference to amounts under Code Section 125, amounts under Code
Section 125 include any amounts not available to a Participant in cash in lieu
of group health coverage because the Participant is unable to certify that he or
she has other health coverage. An amount will be treated as an amount under Code
Section 125 only if the Company does not request or collect information
regarding the Participant’s other health coverage as part of the enrollment
process for the health plan.

 

1.11 “Discretionary Contributions” means the amounts which may be contributed by
a Participating Company pursuant to Section 3.3(c).

 

1.12 “Early Retirement Date” means, for any Participant, effective January 1,
1994, the date a Participant attains age 55 and completes six Years of Service.

 

1.13 “Eligible Employee” means an Employee who is employed by a Participating
Company and who is classified by the Participating Company as a common law
employee, except that Employees whose employment is covered by a collective
bargaining agreement shall not be Eligible Employees unless such agreement
specifically provides for their participation in the Plan. For purposes of
determining eligibility under the Plan, the classification to which an
individual is assigned by a Participating Company shall be final and conclusive,
regardless of whether a court, a governmental agency or other entity
subsequently finds such individual should have been assigned a different
classification.

 

1.14 “Employee” means an individual who is reported on payroll records as a
common law employee of a Participating Company or Affiliated Company. An
individual who is not a common law employee of a Participating Company or
Affiliate Company shall be deemed a common law employee by such Company if he is
a leased employee with respect to whose services such Participating Company or
Affiliate Company is the recipient within the meaning of Code Section 414(n) or
(o) but to whom Code Section 414(n)(5) does not apply, and then only if the
coverage requirements of Code Section 410(b) would otherwise not be met.

 

-5-



--------------------------------------------------------------------------------

1.15 “Employment Commencement Date” means, for any Employee, the date on which
he is first entitled to be credited with an “Hour of Service” described in
Section 1.19(a)(1). For each employee of Amerin Guaranty Corporation, as of the
date Amerin Guaranty Corporation merged with the Company, “Employment
Commencement Date” shall be the date recognized as such by Amerin Guaranty
Corporation.

 

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.17 “Fund” means the fund established for this Plan, administered under the
Trust Agreement, out of which benefits payable under this Plan shall be paid.

 

1.18 “Highly Compensated Employee” means any Employee who

 

  (a) (1) was a 5-percent owner (as defined in Section 415(c)(3) of the Code) at
any time during the Plan Year or the preceding Plan Year; or (2) for the
preceding Plan Year, received Compensation from a Participating Company in
excess of $80,000 (as adjusted pursuant to Sections 414(q) and 415(d) of the
Code) and was in the top-paid group (as defined in Section 414(q)(3) of the
Code) of Employees;

 

  (b) A former Employee shall be treated as a Highly Compensated Employee if
such Employee was a Highly Compensated Employee when such Employee separated
from service or such Employee was a Highly Compensated Employee at any time
after the Employee’s 55th birthday.

 

1.19 “Hour of Service” means, for any Employee:

 

  (a) except as provided in (b):

 

  (1) each hour for which he is directly or indirectly paid or entitled to
payment by a Participating Company or an Affiliated Company for the performance
of employment duties; or

 

-6-



--------------------------------------------------------------------------------

  (2) each hour for which he is entitled, either by award or agreement, to back
pay from a Participating Company or an Affiliated Company, irrespective of
mitigation of damages; or

 

  (3) each hour for which he is directly or indirectly paid or entitled to
payment by a Participating Company or an Affiliated Company on account of a
period of time during which no duties are performed due to vacation, holiday,
illness, incapacity (including disability), jury duty, layoff, leave of absence,
or military duty; or

 

  (b) Anything to the contrary in Subsection (a) notwithstanding:

 

  (1) No Hours of Service shall be credited to an Employee for any period during
which payments are made or due him under a plan maintained solely for the
purpose of complying with applicable workers’ compensation, unemployment
compensation, or disability insurance laws.

 

  (2) No more than 501 Hours of Service shall be credited to an Employee under
Paragraph (a)(3) of this definition on account of any single continuous period
during which no duties are performed by him, except to the extent otherwise
provided in the Plan.

 

  (3) No Hours of Service shall be credited to an Employee with respect to
payments solely to reimburse for medical or medically related expenses.

 

  (4) No Hours of Service shall be credited twice.

 

-7-



--------------------------------------------------------------------------------

  (5) Hours of Service shall be credited at least as liberally as required by
the rules set forth, in U.S. Department of Labor Reg. §2530.200b-2(b) and (c).

 

  (c) Notwithstanding the foregoing, an Employee who is employed on a full-time
basis shall be credited with ten Hours of Service for each day he is entitled to
be credited with at least one Hour of Service. For purposes hereof, an Employee
shall be considered to be employed on a full-time basis if he is expected to
normally work at least 20 hours per week or, in the case of an Employee who
works on a seasonal or temporary basis, is expected to normally work at least 30
weeks in a year at 35 or more hours per week.

 

1.20 “Investment Medium” means any fund, contract, obligation, or other mode of
investment to which a Participant may direct the investment of the assets of his
Account, including Company Stock

 

1.21 “Matching Contributions” means the amounts contributed by a Participating
Company pursuant to Section 3.3(a).

 

1.22 “Non-Highly Compensated Employee” means an Employee who is not a Highly
Compensated Employee. For purposes of applying applicable nondiscrimination
testing requirements, an Employee’s status as a Non-Highly Compensated Employee
in the preceding Plan Year is determined without regard to his status in the
current Plan Year.

 

1.23 “Normal Retirement Age” means, for any Participant, the first day of the
calendar month coincident with or next following the date on which he attains
Age 65.

 

1.24 “Participant” means any Eligible Employee who enters the Plan pursuant to
Section 2.1 or a former Eligible Employee with an Account under the Plan.

 

-8-



--------------------------------------------------------------------------------

1.25 “Participating Company” means the Company and each Affiliated Company which
is authorized by the Board of Directors to adopt this Plan by action of its
board of directors or other governing body. The Participating Companies are
listed in Schedule A.

 

1.26 “Period of Severance” means, effective January 1, 1998, a Plan Year during
which an Employee has not completed more than 500 Hours of Service due to a
Separation from Service.

An Employee who leaves employment in a “qualified absence,” shall be credited,
solely to avoid a Period of Severance, with the Hours of Service with which such
Employee would have been credited but for the absence; or, if such hours cannot
be determined, with eight Hours of Service per normal workday. The total number
of hours to be treated as Hours of Service under this definition shall not
exceed 501. The hours described in this definition shall be credited either for
the Plan Year in which the absence from work begins, if the Employee would be
prevented from incurring a Period of Severance in such Plan Year because the
period of absence is treated as Hours of Service under this definition, or, in
any other case, for the Plan Year next following the one in which the absence
from work begins.

“Period of Severance” prior to January 1, 1998, shall mean the period beginning
on the Separation from Service date and ending on the date when an Employee
returns to employment with the Participating Company or Affiliated Company. As
of December 31, 1997, any Period of Service less than a whole year shall be
disregarded. Notwithstanding the above, with respect to an Employee who leaves
employment in a “qualified absence,” his Period of Severance shall commence on
the second anniversary of his Separation from Service date.

As used herein, “qualified absence” with respect to an Employee, shall mean an
absence from employment with a Participating Company or Affiliated Company by
reason of (1) the pregnancy of the Employee, (2) the birth or adoption of a
child of the Employee, or (3) for the caring of such Employee’s child
immediately after birth or adoption. The Plan Administrator may require such
information as it deems appropriate to confirm the reasons for any duration of
any such absence.

 

-9-



--------------------------------------------------------------------------------

1.27 “Plan” means the Radian Group Inc. Savings Incentive Plan, a profit-sharing
plan, as set forth herein.

 

1.28 “Plan Administrator” or “Administrator” means the individuals appointed by
the Board of Directors to supervise the administration of the Plan, as provided
in Article IX.

 

1.29 “Plan Year” means each 12 consecutive-month period that begins on January 1
and ends on the next following December 31.

 

1.30 “Required Beginning Date” means, for any Participant:

 

 

(a)

if he attained Age 70- 1/2 on or after January 1, 1996, the April 1 of the
calendar year following the calendar year in which occurs the later of (i) his
attainment of Age 70- 1/2 or (ii) his Separation from Service; provided,
however, if he is a 5-percent owner (within the meaning of Code Section 416) of
a Participating Company, clause (ii) shall not apply;

 

 

(b)

if he attained age 70- 1/2 before January 1, 1988, and is not a 5-percent owner
(within the meaning of Code Section 416) of a Participating Company, April 1 of
the calendar year following the later of the calendar year in which he has a
Separation from Service or the calendar year in which he attained Age 70- 1/2;

 

 

(c)

if he attained age 70- 1/2 before January 1, 1988, and is a 5-percent owner
(within the meaning of Code Section 416) of a Participating Company, the later
of December 31, 1987 or April 1 of the calendar year following the calendar year
in which he attained Age 70- 1/2;

 

-10-



--------------------------------------------------------------------------------

 

(d)

if he attained age 70 1/2 before January 1, 1989 and after December 31, 1987, is
not a 5-percent owner (within the meaning of Code Section 416) of a
Participating Company, and has not had a Separation from Service before
January 1, 1989, April 1, 1990;

 

 

(e)

if he attains age 70 1/2 on or after January 1, 1989, April 1 of the calendar
year next following the calendar year in which he attains Age 70 1/2.

 

1.31 “Rollover Contributions” means, for any Eligible Employee, his rollover
contributions as provided in Section 3.6.

 

1.32 “Salary Reduction Contributions” means, for any Participant, pre-tax
contributions made by the Participating Company on his behalf as provided in
Section 3.1.

 

1.33 “Separation from Service” means, for any Employee, his death, retirement,
resignation, discharge or any absence that causes him to cease to be an
Employee.

 

1.34 “Spouse” means the person to whom the Participant is married on his Annuity
Starting Date (without regard to whether the marriage terminates at a later
date).

 

1.35 “Total Disability” shall mean a disability which:

 

  (a) is deemed by the Plan Administrator, to be of a potentially permanent
nature on the basis of the Participant’s demonstration to the Plan Administrator
that he is entitled to both benefits under a long-term disability plan of a
Participating Company and disability benefits under the Social Security Act
(prior to January 1, 2002, the Plan Administrator’s determination of the
potentially permanent nature of the disability is based upon medical
certification);

 

-11-



--------------------------------------------------------------------------------

  (b) prevents an Employee from continuing to perform, for a Participating
Company or Affiliated Company, the duties of his customary job or any other
available job for which he is qualified by training or experience, and

 

  (c) results from illness or injury which is not self-inflicted and does not
result from alcoholism or the use of narcotics.

 

1.36 “Transition Credit Contributions” means the transition credit amounts
contributed by a Participating Company pursuant to Section 3.3(d).

 

1.37 “Trust Agreement” means the agreement and declaration of trust executed for
purposes of the Plan.

 

1.38 “Trustee” means the corporate trustee or one or more individuals
collectively appointed and acting under the Trust Agreement.

 

1.39 “Valuation Date” means, effective, January 1, 2000, each day on which the
stock exchange is open. Prior to January 1, 2000, “Valuation Date” means each
March 31st, June 30th, September 30th and December 31st.

 

1.40 “Voluntary Contributions” means a Participant’s after-tax contributions, if
any, made to the Plan prior to January 1, 1994, as provided in Section 3.2.

 

1.41 “Year of Service” for purposes of determining the vesting percentage under
Section 5.1, shall mean, effective January 1, 1998, each Plan Year during which
an Employee is credited with at least 1,000 Hours of Service.

Prior to January 1, 1998, “Year of Service” shall mean the aggregate of all time
commencing with an Employee’s Employment (or Re-employment) Commencement Date
and ending on the earlier of his Separation from Service or December 31, 1997.
If re-employed prior to December 31, 1997, but within 12 months of his
Separation from

 

-12-



--------------------------------------------------------------------------------

Service Date, an Employee shall receive credit for any such Period of Severance.
When aggregating an Employee’s Period of Service, fractional periods will be
expressed in months, with an Employee receiving credit for a month if he works
one day in a month. For purposes of determining the percentage under
Section 5.1, any Period of Service less than a whole year after calculating the
aggregated Period of Service shall be disregarded.

Notwithstanding the above, an Employee as of January 1, 1998, shall be credited
with the number of Years of Service equal to the number of 1-year Periods of
Service credited to the Employee as of that date, plus the Employee shall
receive credit, in the Plan Year beginning on January 1, 1998, for 190 Hours of
Service for each month credited to the Employee as of December 31, 1998.

For all purposes under the Plan, Years of Service shall be computed by taking
into account employment with Reliance Insurance Company and any other
predecessor employer as required by Section 414(a)(1) of the Code or under
regulations prescribed pursuant to Section 414(a)(2) of the Code.

 

-13-



--------------------------------------------------------------------------------

ARTICLE II - ELIGIBILITY TO PARTICIPATE

 

2.1 Eligibility to Participate. Except as otherwise provided, effective for new
hires on or after January 1, 2007, each Eligible Employee shall be eligible to
participate in the Plan as of his date of hire. An Employee who would be
eligible to participate but for the fact that the Employee is not classified as
an Eligible Employee shall be eligible to participate as of the first day after
he is classified as an Eligible Employee. Similarly, if an Eligible Employee
transfers and is no longer classified as an Eligible Employee, he shall cease to
participate as of the date that he is no longer considered an Eligible Employee.

Notwithstanding the foregoing, with regard to Discretionary Contributions (as
described in Subsection 3.3(c)), a Participant shall be eligible to receive an
allocation of any such contributions for a Plan Year if (i) the Participant is
employed by a Participating Company on the last day of such Plan Year (or either
on a leave of absence under the Family and Medical Leave Act or on military
leave and the Participant returns to employment with the Participating Company
within the time period required by law) and (ii) has completed at least one
thousand (1,000) Hours of Service during such Plan Year. A Participant who does
not satisfy the above conditions but who dies, incurs a Total Disability, or
retires on or after his early or normal retirement date (as defined in the
Radian Group Inc. Pension Plan) during the Plan Year shall nonetheless be
eligible to receive an allocation of a Discretionary Contribution for such Plan
Year.

Notwithstanding the foregoing, with regard to Transition Credit Contributions
(as described in Subsection 3.3(d)), a Participant shall be eligible to receive
an allocaton of such contributions for a Plan Year if the Participant (i) is an
active Participant in the Radian Group Inc. Pension Plan on December 31, 2006,
(ii) has been credited with at least five (5) Years of Service (as defined under
the Radian Group Inc. Pension Plan) as of December 31, 2006, and (iii) is both
employed by a Participating Company and on the United States payroll on
December 31, 2006. Additionally, for purposes of this paragraph, a Participant
who has completed one thousand (1,000) Hours of Service in a Year of Service
period commencing in 2006 shall be credited with a Year of Service for

 

-14-



--------------------------------------------------------------------------------

that fractional period. In order to receive an allocation of Transition Credit
Contributions for a particular Plan Year, an eligible Participant must (i) be
employed on the last day of such Plan Year (or either on a leave of absence
under the Family and Medical Leave Act or on military leave and the Participant
returns to employment with the Participating Company within the time period
required by law), and (ii) have completed at least one thousand (1,000) Hours of
Service during such Plan Year. A Participant who does not satisfy the above
conditions but who dies, incurs a Total Disability, or retires on or after his
early or normal retirement date (as defined in the Radian Group Inc. Pension
Plan) during the Plan Year shall nonetheless be eligible to receive an
allocation of a Transition Credit Contribution for such Plan Year.
Notwithstanding Section 2.2, a Participant who has a termination of employment
and is subsequently re-employed shall not be eligible to receive Transition
Credit Contributions upon his re-employment.

Notwithstanding the above language, for any Employer Discretionary Contributions
or Transition Credit Contributions made on account of the 2007 Plan Year, a
Participant shall be deemed to have satisfied the last day of the Plan Year
employment requirement if they are employed by a Participating Company on
October 1, 2007. For Transition Credit Contributions made on account of the 2008
Plan Year (or any subsequent Plan Year), Participants who qualify as Highly
Compensated Employees under Section 1.18 shall be eligible to receive an
allocation of such a contribution only to the extent permissible under
applicable non-discrimination testing requirements.

 

2.2 Participation and Service Upon Reemployment. Participation in the Plan shall
cease upon termination of employment with a Participating Company. Upon the
reemployment of any former Participant who had previously been employed by a
Participating Company, he shall again participate in the Plan on the date of his
re-employment by a Participating Company.

 

2.3 Data. Each Eligible Employee shall furnish to the Plan Administrator such
data as the Plan Administrator may consider necessary for the determination of
the Eligible Employee’s rights and benefits under the Plan and shall otherwise
cooperate fully with the Plan Administrator in the administration of the Plan.

 

-15-



--------------------------------------------------------------------------------

2.4 Transfers. If a Participant is transferred to employment with a member of
the controlled group of corporations of which a Participating Company is a part,
his participation under the Plan shall be suspended; provided, however, that
during the period of his employment in such ineligible position:

 

  (a) subject to the reemployment provisions of Section 2.2, service for vesting
purposes shall continue to accrue,

 

  (b) he shall cease to have any right to enter into a salary reduction
agreement with a Participating Company pursuant to Section 3.1,

 

  (c) his Matching Contribution Account, Discretionary Contribution Account, and
Salary Reduction Account shall receive no Employer Contribution allocations
under Sections 3.1 and 3.3,

 

  (d) his Account shall continue to participate in income allocations pursuant
to Section 4.3, and

 

  (e) the withdrawal privileges under Sections 7.1 and 7.2 shall continue to
apply.

 

2.5 Reemployment after Military Service. Effective December 12, 1994,
notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u).

 

-16-



--------------------------------------------------------------------------------

ARTICLE III - CONTRIBUTIONS TO THE PLAN

 

3.1 Salary Reduction Contributions.

 

  (a) In order to authorize Salary Reduction Contributions to be made on his
behalf to his Salary Reduction Contribution Account, a Participant shall execute
a salary reduction agreement indicating the percentage (in any whole increment)
by which his Compensation shall be reduced on account of such pre-tax Salary
Reduction Contributions, or take such other action at such time and in such form
(including without limitation, telephonic and electronic transmission,
utilization of voice response systems and computer entry) as the Plan
Administrator shall prescribe. Subject to the terms and conditions hereinafter
stated, and subject to such further limitations, terms and conditions as may be
prescribed from time to time by the Plan Administrator, each Participant may
enter into, change or revoke a salary reduction agreement at any time. Each
salary reduction agreement will be applicable to all payroll periods during
which such agreement is in effect.

Effective January 1, 2006, the rate of Salary Reduction Contributions of a
Participant may automatically be increased by a whole percentage between 1% and
3% on an annual basis as selected by the Participant, to commence as of a date
selected by the Participant in accordance with procedures established by the
Plan Administrator; provided that a Participant’s rate of Salary Reduction
Contributions shall not increase to a percentage in excess of that otherwise
permitted by the Plan, or, if less, the applicable Code limits. Notwithstanding
the foregoing, a Participant may elect, in accordance with procedures
established by the Plan Administrator, not to be subject to an automatic
increase (including an automatic increase previously elected) or may elect a
different annual increase in his or her deferral percentage (subject to the
otherwise applicable terms of the Plan).

 

-17-



--------------------------------------------------------------------------------

  (b) Notwithstanding the foregoing, with respect to any Eligible Employee who
is hired or rehired on or after January 1, 2007, Salary Reduction Contributions
shall automatically be contributed to a Salary Reduction Contribution Account
(in an amount described in Subsection (e) below) and invested in a designated
default investment fund unless he either (i) affirmatively elects not to
participate in the Plan, or (ii) affirmatively elects a deferral percentage by
executing a salary reduction agreement or taking such other action at such time
and in such form (including without limitation, telephonic and electronic
transmission, utilization of voice response systems and computer entry) as the
Plan Administrator shall prescribe.

 

  (c) Salary Reduction Contributions made on behalf of a Participant for any
calendar year shall not exceed $10,500 (as adjusted in accordance with
Section 402(g) of the Code and regulations thereunder). To the extent necessary
to satisfy this limitation for any calendar year:

 

  (1) elections under Subsection (a) of this Section shall be prospectively
restricted; and,

 

  (2) after application of Subparagraph (1), the excess Salary Reduction
Contributions (with earnings thereon, but reduced by any amounts previously
distributed ) shall be paid to the Participant on or before the April 15 first
following the calendar year in which such excess Salary Reduction Contributions
were made.

 

  (d) A salary reduction agreement and any revocation which conforms to the
terms and conditions prescribed by the Plan Administrator shall be effective for
the first payroll period following the receipt of such agreement or within a
reasonable period thereafter and shall continue in effect until revoked by the
Participant.

 

-18-



--------------------------------------------------------------------------------

  (e) For any Eligible Employee who is hired or rehired on or after January 1,
2007 and with respect to whom a salary reduction agreement has not been filed or
is not effective for any given payroll period, he shall be deemed to have
elected a Salary Reduction Contribution equal to three percent (3%) of his
Compensation in lieu of cash. This automatic deferral percentage will
automatically be increased by one percent (1%) annually beginning in 2008 until
the automatic deferral percentage reaches six percent (6%). The effective dates
of such automatic increases shall be designated by the Plan Administrator and
communicated to Eligible Employees. Eligible Employees may elect to opt out of
such automatic increases.

 

  (f) Catch-up Contributions. Effective October 1, 2002, each Participant who is
eligible to make Salary Reduction Contributions and who has attained age 50
before the close of a Plan year shall be eligible to make Catch-up Contributions
in accordance with, and subject to the limitations of, Section 414(v) of the
Code. Such Catch-up Contributions shall not be taken into account for purposes
of the provisions of the Plan implementing the required limitations of Sections
402(g) and 415 of the Code. The Plan shall not be treated as failing to satisfy
the provisions of the Plan implementing the requirements of Sections 401(k)(3),
410(b), or 416 of the Code, as applicable, by reason of the making of such
Catch-up Contributions.

 

3.2 Voluntary Contributions.

 

  (a) Effective January 1, 1994, Voluntary Contributions shall not be permitted
to be made under this Plan. Voluntary Contributions made prior to January 1,
1994 shall be maintained in each Participant’s Voluntary Contribution Account
and shall be subject to the Plan provisions as herein set forth.

 

  (b)

Prior to January 1, 1994, Participants were permitted to make Voluntary
Contributions under this Plan in an amount which when added to the amount, if
any, of any voluntary contributions to other qualified plans of the
Participating

 

-19-



--------------------------------------------------------------------------------

 

Company, did not exceed 10% of their Compensation while Participants, and which
amount was subject to the applicable nondiscrimination testing and maximum
allocation requirements under the Plan at that time. Voluntary Contributions are
credited to a Participant’s Voluntary Savings Account and amounts credited to
such Account shall be 100 percent vested and nonforfeitable at all times.
Contributions made hereunder by Participants are not intended to be deductible
by Participants under Section 219(a) of the Code.

 

3.3 Employer Contributions.

 

  (a) Matching Contributions. Subject to the limitations set forth in
Section 3.8, the Company shall make Matching Contributions to the Plan on behalf
of each Participant for whom Salary Reduction Contributions are made pursuant to
Section 3.1 above, equal to one hundred percent (100%) of the Participant’s
Salary Reduction Contributions, including Catch-up Contributions described in
Subsection 3.1(f), up to six percent (6%) of his Compensation. Matching
Contributions will be allocated on a quarterly basis to Participants who have
made Salary Reduction Contributions during that quarter, and credited to the
Participant’s Matching Contribution Account. Notwithstanding the foregoing, the
Company shall make a “true up” Matching Contribution for each Plan Year. Such
“true up” Matching Contribution will be equal to the difference between the
Matching Contribution actually received during the Plan Year and the Matching
Contribution that the Participant would have received if the Matching
Contribution was made on an annualized basis (instead of a quarterly basis). In
no event shall the total contributions received under this sub-section exceed
six percent (6%) of a Participant’s Compensation.

 

  (b) 401(k) Safe Harbor Matching Contribution Status. Matching Contributions
are intended to satisfy the safe harbor rules under Sections 401(k)(12) and
401(m)(1) of the Code and the Plan shall be interpreted and administered in
accordance therewith. However, the fact that the Company has elected that the
Plan be treated as a safe harbor 401(k) plan for a Plan Year shall in no way
bind the Plan to continue to maintain such status for future Plan Years.

 

-20-



--------------------------------------------------------------------------------

  (c) Discretionary Contributions. The Company may contribute to the Plan such
discretionary amounts as the Board of Directors shall determine annually in its
sole and absolute discretion. Such contribution may be made without regard to
the existence or nonexistence of net profits of the Company. The contribution,
if any, may be fixed in terms of dollars, percentage of net profits, percentage
of Compensation, or any other method determined by the Board of Directors. Any
such contributions will be allocated to the Discretionary Contribution Account
of each eligible Participant (as defined in Section 2.1) as a uniform flat
dollar amount.

 

  (d) Transition Credit Contributions. Commencing with the Plan Year beginning
January 1, 2007, and for a total period of five (5) Plan Years including the
2007 Plan Year, the Company will contribute a percentage (described as the
“Contribution Percentage” below) of an eligible Participant’s Compensation to
the Plan based on the sum of a Participant’s whole age as of January 1, 2007
plus two (2) times the Participant’s Years of Service (as defined under the
Radian Group Inc. Pension Plan) as of January 1, 2007 (each eligible Participant
will be assigned points representing the above total). Additionally, for
purposes of this paragraph, a Participant who has completed one thousand
(1,000) Hours of Service in a Year of Service period commencing in 2006 shall be
credited with a Year of Service for that fractional period. The number of points
assigned to a Participant as of January 1, 2007 shall not increase thereafter.
The contribution percentage that applies to an eligible Participant for each
Plan Year shall be determined in accordance with the following schedule:

 

Points

   Contribution Percentage  

Less than 45

   0 %

45 but less than 50

   1 %

50 but less than 55

   1.5 %

55 but less than 60

   2 %

60 but less than 65

   2.5 %

65 but less than 70

   3 %

70 but less than 75

   3.5 %

75 or more

   4 %

 

-21-



--------------------------------------------------------------------------------

The contribution under this Section 3.3(d) will be credited to the Participant’s
Transition Credit Contributions Account. Notwithstanding anything in this
sub-section to the contrary, effective for Plan Years beginning on January 1,
2008 or later, Participants who qualify as Highly Compensated Employees as
defined in Section 1.18 will not be entitled to a Transition Credit Contribution
allocation in excess of an amount that satisfies the applicable
non-discrimination testing requirements. In the event that Transition Credit
Contribution allocations for Highly Compensated Employees must be reduced below
the amount otherwise determined under this sub-section, such reduction shall be
applied in a consistent and uniform manner.

 

  (e) All Matching Contributions to the Plan shall be made in Company Stock or
cash subject to the Participant’s right to diversify in accordance with
Subsection 10.5(c). All other employer contributions described in this
Section 3.3 shall be made in cash from the Company’s current or accumulated
earnings as computed in accordance with accepted accounting practices, before
deduction of federal income taxes and reserves for contingencies, if any, other
than reasonable reserves of a type or character allowed or allowable as
deductions for federal income tax purposes, and before deduction of any
contributions hereunder. In no event, however, shall Company contributions for
any year (whether made pursuant to Section 3.1 or otherwise) exceed an amount
deductible for such year for income tax purposes as a contribution to the Fund
under the applicable provisions of the Code.

 

-22-



--------------------------------------------------------------------------------

3.4 Timing of Contributions. Contributions for any Plan Year under Section 3.3
shall be made no later than the last date on which amounts so paid may be
deducted for Federal income tax purposes for the taxable year of the Company in
which the Plan Year ends. All Contributions made under Section 3.3 are expressly
conditioned upon their deductibility for Federal income tax purposes.

 

3.5 Maximum Allocation. The provisions of this Section (which shall be effective
for Plan Years and Limitation Years beginning on or after January 1, 2008) shall
be construed in a manner which is consistent with Section 415 of the Code (which
is hereby incorporated herein) and the rulings and regulations issued
thereunder.

 

  (a) Notwithstanding anything in this Article to the contrary, effective for
Limitation Years beginning on or after January 1, 2008, the Annual Addition with
respect to a Participant for a Limitation Year shall in no event exceed the
lesser of:

 

  (1) The maximum dollar amount permitted under Code Section 415(c)(1)(A),
adjusted as provided in Code Section 415(d) (e.g., $46,000 for the Limitation
Year ending in 2008); or

 

  (2) 100 percent of the Participant’s 415 Compensation for the Limitation Year.

Provided, however, that the limit in clause (1) shall be pro rated for any short
Limitation Year and the limit in clause (2) shall not apply to any contribution
for medical benefits within the meaning of Code Section 401(h) or 419A(f)(2)
after separation from service which is otherwise treated as an Annual Addition
under Code Section 419A(d)(2) or 415(l)(1).

A Participant’s Salary Reduction Contributions may be re-characterized as a
Catch-up Contribution and excluded from the Participant’s Annual Addition for
the applicable Limitation Year to satisfy the above requirements.

 

-23-



--------------------------------------------------------------------------------

  (b) Notwithstanding any provision of the Plan to the contrary, if the Annual
Addition (within the meaning of Code Section 415) for any Participant exceeds
the limits specified above in Section 3.5(a), the Plan Administrator shall
correct such excess in accordance with the methods prescribed under the Employee
Plans Compliance Resolution System (EPCRS) as set forth in Revenue Procedure
2008-50 or any superseding guidance, including, but not limited to, the preamble
of the final Section 415 regulations.

 

  (c) “415 Compensation” shall mean compensation as defined in Treasury
Regulation Section 1.415(c)-2(b), exclusive of amounts listed in Regulation
Section 1.415(c)-2(c). Thus, such 415 Compensation includes but is not limited
to all income recognized as a result of an election under Section 83(b) of the
Code, taxable amounts received by the Participant through accident or health
insurance for personal injury or sickness or from a self-insured medical expense
reimbursement plan, moving expenses paid or reimbursed by a Participating
Company in excess of any amount deductible by the Participant, and any amount
included in his taxable income as a result of the grant of a nonqualified stock
option by a Participating Company. 415 Compensation for this purpose shall not
include any amounts which are not included in a Member’s gross income for
federal tax purposes, provided, however, that 415 Compensation shall include
amounts that would have been received and included in gross income but for
elective deferrals under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b).

415 Compensation shall include compensation paid by the later of 2 1/2 months
after severance from employment or the end of the Limitation Year in which
severance from employment occurred if the payment is regular compensation or
other compensation that would, absent a termination of employment, have been
paid to the Participant while the Participant continued in employment. All other
post-severance payments (including payment of unused sick, vacation or other
leave pay or payments received by the Participant pursuant to a non-qualified,
unfunded deferred compensation plan) shall not be included in 415 Compensation.

 

-24-



--------------------------------------------------------------------------------

Notwithstanding any provision of the Plan to the contrary, a Participant’s 415
Compensation shall not include compensation for a year in excess of the
limitation under Code Section 401(a)(17) that is in effect for such year.

 

  (d) “Limitation Year” shall mean, for the purposes of Section 415 of the Code,
the Plan Year.

 

  (e) “Annual Addition” shall include the following amounts allocated to the
Participant for the Limitation Year:

 

  (1) all employer contributions allocated to the Participant’s Account under
any qualified defined contribution plan maintained by the Company (or a
Participating Company), including amounts attributable to forfeitures, if any,
applied to reduce the Company’s contribution obligation, but excluding Catch-up
Contributions;

 

  (2) all employee contributions allocated to the Participant’s Account under
any qualified defined contribution plan maintained by the Company (or a
Participating Company);

 

  (3) all forfeitures allocated to the Participant’s Account under any qualified
defined contribution plan maintained by the Company (or a Participating
Company).

 

3.6 Rollover Contributions.

 

  (a)

A Participant or an Eligible Employee (including an Employee who is not eligible
to participate in this Plan because he has not satisfied the eligibility
requirements

 

-25-



--------------------------------------------------------------------------------

 

of Section 2.1) may transfer, or have transferred directly to the Fund from an
individual retirement account described in Section 408(a) of the Code; an
individual retirement annuity described in Section 408(b) of the Code; an
annuity plan described in Section 403(a) of the Code; an annuity contract
described in Section 403(b) of the Code; an eligible retirement plan under
Section 457(b) of the Code; or a qualified trust described in Section 401(a) of
the Code of a former employer, all or a portion of his interest in the
distributing plan, except that:

 

  (1) the interest being transferred shall not include assets from any plan to
the extent that the Plan Administrator determines that such interest would
impose upon this Plan requirements as to form of distribution that would not
otherwise apply hereunder; and

 

  (2) the interest being transferred shall not contain nondeductible
contributions made to the distributing plan by the Participant or Eligible
Employee unless the transfer to the Fund is directly from the funding agent of
the distributing plan.

Notwithstanding the above language, any Participant (whether a current or a
former Employee) with an Account in the Plan at the time that distributions are
offered in conjunction with the termination of the Radian Group Inc. Pension
Plan may transfer (or have transferred directly) to the Fund all or a portion of
his interest in the Pension Plan to the extent such interest qualifies as an
“eligible rollover distribution” within the meaning of Code Section 402(c)(4).

Additionally, with respect to any transfer made under this subsection, such
transfer shall be permissible if the Plan Administrator reasonably concludes
that the transfer is a valid rollover contribution as set forth in IRS Reg.
§1.401(a)(31)-1, Q&A-14. The Plan Administrator shall promptly return to the
Participant any contribution later determined to be an invalid rollover
contribution together with any earnings attributable thereto.

 

-26-



--------------------------------------------------------------------------------

  (b) In addition, a Participant or an Eligible Employee who has established an
individual retirement account to hold distributions received from qualified
retirement plans of former employers may, with the consent of the Plan
Administrator, transfer all of the assets of such individual retirement account
to the Fund. Such individual retirement account shall not contain nondeductible
contributions made by the Participant or Eligible Employee while he was a
participant in the plans of his former employers.

 

  (c) The distributions transferred by a Participant or an Eligible Employee
from another qualified retirement plan or from an individual retirement account
shall be credited to the Participant’s or Eligible Employee’s Rollover Account.
A Participant or Employee Eligible shall be fully vested at all times in his
Rollover Account.

 

  (d) The Plan shall not accept a distribution from any other qualified
retirement plan or from an individual retirement account unless the following
conditions are met:

 

  (1) the distribution being transferred must come directly from the fiduciary
of the plan of the former employer, or it must come from the Participant or
Eligible Employee within 60 days after the Participant or Eligible Employee
receives a distribution from such other qualified retirement plan or individual
retirement account;

 

  (2) distributions from a plan for a self-employed person shall not be
transferred to this Plan, unless the transfer is directly to the Fund from the
funding agent of the distributing plan;

 

  (3) the distribution being transferred will not cause the Plan to be a direct
or indirect transferee of a plan to which the joint and survivor annuity
requirements of Sections 401(a)(11) and 417 of the Code apply; and

 

-27-



--------------------------------------------------------------------------------

  (4) the distribution being transferred will not cause the Plan, by operation
of Code Section 411(d)(6), to provide an optional form of benefit payment that
differs from the forms provided in Article VI.

 

  (e) Any amounts contributed to the Plan pursuant to this Section 3.6 shall be
excluded from the value of a Participant’s Account for the purpose of
determining whether such value is $5,000 or less pursuant to Sections 6.6(a),
6.11(a) and 6.11(b) of the Plan.

 

-28-



--------------------------------------------------------------------------------

ARTICLE IV - PARTICIPANTS’ ACCOUNTS

 

4.1 Accounts. All Contributions and earnings thereon may be invested in one
commingled Fund for the benefit of all Participants. However, in order that the
interest of each Participant may be accurately determined and computed, a
separate Account shall be maintained for each Participant. These Accounts shall
represent the Participants’ individual interest in the Fund. All Contributions
shall be credited to Participants’ Accounts as set forth in Article III.

 

4.2 Valuation. The value of each Investment Medium in the Fund shall be computed
by the Trustee as of the close of business on each Valuation Date on the basis
of the fair market value of the assets of the Fund.

 

4.3 Apportionment of Gain or Loss. The value of each Investment Medium in the
Fund shall be apportioned pro rata among the Participant’s Accounts which are
invested in such Investment Medium at the current Valuation Date.

 

-29-



--------------------------------------------------------------------------------

ARTICLE V - VESTING

 

5.1 Nonforfeitable Amounts.

 

  (a) A Participant shall have a 100% nonforfeitable interest at all times in
his Salary Reduction Account, Transition Credit Contributions Account, Rollover
Contribution Account and Voluntary Savings Account.

 

  (b) A Participant who terminated from employment prior to December 31, 2006
shall be vested in his Matching Contribution and Discretionary Contribution
Accounts based on his Years of Service in accordance with the following table:

 

Years of Service

   Vested Percentage  

Less than 2

   0 %

2

   20 %

3

   40 %

4

   60 %

5

   80 %

6 or more

   100 %

A Participant covered under this sub-section also shall have a 100%
nonforfeitable interest in his Matching Contribution and Discretionary
Contribution Accounts upon the attainment of his Normal Retirement Age, Total
Disability or upon his death prior to Separation from Service.

Notwithstanding any provisions of the Plan to the contrary, the Participant
whose Social Security Number is 224-77-XXXX shall be deemed to have a 100%
nonforfeitable interest in her Matching Contribution and Discretionary
Contribution Accounts as of her first day of employment with Radian
Representatives Ldt. UK.

 

-30-



--------------------------------------------------------------------------------

  (c) A Participant shall have a 100% nonforfeitable interest at all times in
his Matching Contribution Account with respect to Matching Contributions
attributable to Salary Reduction Contributions made on or after January 1, 2007.
Additionally, with respect to the portion of his Matching Contribution Account
attributable to Salary Reduction Contributions made prior to January 1, 2007, a
Participant shall have a 100% nonforfeitable interest if the Participant is
actively employed by a Participating Company on December 31, 2006.

 

  (d) A Participant employed by a Participating Company on January 1, 2007 or
thereafter shall be vested in his Discretionary Contribution Account based on
his Years of Service in accordance with the following table:

 

Years of Service

   Vested Percentage  

Less than 3

   0 %

3 or more

   100 %

A Participant shall also have a 100% nonforfeitable interest in his
Discretionary Contribution Account upon the attainment of his Normal Retirement
Age, Total Disability or upon his death prior to Separation from Service.

 

5.2 Period of Severance and Loss of Service. A Participant’s Years of Service
shall be canceled if he incurs a Period of Severance before his Normal
Retirement Age and at a time when his vested percentage in his Matching
Contribution Account under Subsection 5.1(b) is zero, or he has no Matching
Contribution Account under the Plan.

 

5.3 Restoration of Service.

 

  (a) The Years of Service of a Participant whose Years of Service have been
canceled pursuant to Section 5.2 shall be restored to his credit if he
thereafter completes a Year of Service at a time when a Period of Severance is
less than the greater of (1) the number of Years of Service to his credit when
the first such Separation from Service occurred, or (2) five.

 

-31-



--------------------------------------------------------------------------------

  (b) If any other Participant has had a five-year Period of Severance and
subsequently becomes an Eligible Employee again, Years of Service after such
five-year period shall not be taken into account in increasing the vested
percentage of his Account as of his Separation from Service.

 

5.4 Forfeitures and Restoration of Forfeited Amounts upon Reemployment.

 

  (a) The nonvested portion of a terminated Participant’s Account shall become a
forfeiture as of last day of the Plan Year in which he incurs a Separation from
Service.

 

  (b) Amounts forfeited from a Participant’s Account under Subsection (a) of
this Section shall be used by the Participating Companies to reduce future
Company Contributions.

 

  (c) If a Participant who has received a distribution whereby any part of his
Account has been forfeited subsequently becomes an Eligible Employee again prior
to incurring a five-year Period of Severance, the amount forfeited, if any, from
his previous Matching Contribution Account or Discretionary Contribution Account
under Subsection (a) shall be restored to his new Matching Contribution Account
or Discretionary Contribution Account.

 

  (d) If a Participant has had a five-year Period of Severance and subsequently
becomes an Eligible Employee again, the amount forfeited under Subsection (a) of
this Section shall not be restored to his Matching Contribution Account or
Discretionary Contribution Account under any circumstances.

 

-32-



--------------------------------------------------------------------------------

  (e) Notwithstanding the foregoing, Salary Reduction Contributions will not be
disregarded under the Plan when determining whether a Participant has had his
entire vested interest under the Plan distributed to him. Therefore, a
Participant who is zero percent vested under the Plan’s forfeiture provisions
will not incur a deemed distribution so long as a Salary Reduction Contribution
Account is maintained for the Participant.

 

  (f) Service prior to a five-year Period of Severance shall not be disregarded
in the case of a Participant who is zero percent vested, but for whom a Salary
Reduction Contribution Account is maintained.

 

-33-



--------------------------------------------------------------------------------

ARTICLE VI - DISTRIBUTIONS

 

6.1 General. The vested interest of each Participant in the Fund shall be
distributed in the manner, in the amount, and at the time provided in this
Article, except as provided in Article VII and except in the event of the
termination of the Plan. All distributions shall be made in the form of cash.

 

6.2 Normal Retirement. A Participant who has a Separation from Service on his
Normal Retirement Age shall have his Account paid to him in a single lump sum.

 

6.3 Early Retirement. A Participant who has a Separation from Service on his
Early Retirement Date may request to have his Account paid to him in a single
lump sum.

 

6.4 Late Retirement. A Participant who has a Separation from Service after his
Normal Retirement Age shall participate in the Plan on the same basis as other
Participants. When such a Participant has a Separation from Service, his Account
shall be paid to him in a single lump sum.

 

6.5 Death. If a Participant dies prior to his Annuity Starting Date, his vested
Account shall be paid to his Beneficiary in a single lump sum.

 

6.6 Total Disability.

 

  (a) If a Participant who is an Employee suffers a Total Disability and has a
Separation from Service, his Account shall be paid to him in a single lump sum
following the determination of his Total Disability and his Separation from
Service. If the value of his Account is $5,000 ($3,500 prior to January 1, 1998)
or less, his Account shall not be paid to him until (1) he submits his written
consent to such distribution not more than 90 days prior to the Annuity Starting
Date or (2) he attains his Normal Retirement Date, or (3) he dies.

 

-34-



--------------------------------------------------------------------------------

  (b) The Plan Administrator shall provide to each such Participant a notice
that he has the right to defer his Annuity Starting Date until the earlier of
his Normal Retirement Age or his death. Such notice shall be furnished not less
than 30 days nor more than 90 days prior to any Annuity Starting Date that
occurs prior to the earlier of his Normal Retirement Date or his death.

 

6.7 Valuation for Distribution. For the purposes of paying any vested Account
balance to a Participant or his beneficiaries under the provisions of this
Article, the value of the Fund and the amount of the Participant’s interest
shall be determined in accordance with the provisions of Article VI as of the
Valuation Date coincident with or immediately following the later of the date of
the Participant’s Separation from Service or the date the properly executed
distribution request forms are processed for payment by the Plan Administrator.

 

6.8 Payment of Benefits. The value of a Participant’s vested Account may also be
paid in installment payments over a period not to exceed 120 months, with the
amount of each installment to be equal to the value of the vested Participant’s
interest in the Plan on the Annuity Starting Date, multiplied by a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installments due (including the installment in question).

Notwithstanding the foregoing, with respect to Participants who have not elected
to commence payment of their vested Account prior to January 1, 2007, the option
to receive installment payments as a form of distribution shall no longer be
available. Participants who have elected to receive installment payments prior
to January 1, 2007 shall continue to receive installment payments.

 

-35-



--------------------------------------------------------------------------------

6.9 Timing of Distribution.

 

  (a) Except as provided in Subsections (b) through (d) of this Section and
Section 6.11, a Participant’s benefit shall be paid as soon as practicable after
the later of the date of the Participant’s Separation from Service or the date
the properly executed distribution request forms are processed for payment by
the Plan Administrator.

 

  (b) A Participant’s Annuity Starting Date shall be no later than the 60th day
after the close of the Plan Year in which the Participant attains his Normal
Retirement Age or has a Separation from Service, whichever occurs last.

 

  (c) If a Participant dies before his Annuity Starting Date, his entire Account
under the Plan shall be distributed to his Beneficiary as soon as
administratively practicable after the Plan Administrator processes a request
for the payment of the benefit.

 

  (d) Notwithstanding anything in the Plan to the contrary, the form and the
timing of all distributions under the Plan shall be in accordance with
regulations issued by the Department of the Treasury under Section 401(a)(9) of
the Code, including the incidental death benefit requirements of
Section 401(a)(9)(G) of the Code, the provision of which are incorporated herein
by reference. Notwithstanding anything in the Plan to the contrary, with respect
to distributions under the Plan made on or after January 1, 2001, the Plan will
apply the minimum distribution requirements of Section 401(a)(9) of the Code in
accordance with the regulations under Section 401(a)(9) of the Code that were
proposed on January 17, 2001 (the 2001 Proposed Regulations). Minimum
distributions under the Plan shall continue to be made in accordance with the
2001 Proposed Regulations until the calendar year beginning before the effective
date of the final regulations under Section 401(a)(9) of the Code or such other
date as may be published by the Internal Revenue Service.

A Participant who has not terminated service with a Participating Company shall
be required to withdraw in any Plan Year only the minimum amount required to

 

-36-



--------------------------------------------------------------------------------

satisfy section 401(a)(9) of the Code based on the life expectancy or, if
elected by the Participant, the joint life expectancies of the Participant and
his Beneficiary. The Participant will not be offered the option to have his life
expectancy recalculated under the rule of Section 401(a)(9) of the Code.

 

6.10 Beneficiary Designation.

 

  (a) A Participant may designate the Beneficiary or Beneficiaries who shall
receive his Account balance, upon his death. Such designation shall be made by
executing and filing with the Plan Administrator a written instrument in such
form as may be prescribed by the Plan Administrator for that purpose. Except as
otherwise provided in this Section, the Participant may also revoke or change,
at any time and from time to time, any Beneficiary designations previously made.
Such revocations and/or changes shall be made by executing and filing with the
Plan Administrator a written instrument in such form as may be prescribed by the
Plan Administrator for that purpose. If a Participant names a trust as
Beneficiary, a change in the identity of the trustees or in the instrument
governing such trust shall not be deemed a change in Beneficiary.

 

  (b) No designation, revocation, or change of Beneficiaries shall be valid and
effective unless and until filed with the Plan Administrator.

 

  (c) A Participant who does not establish to the satisfaction of the Plan
Administrator that he has no Spouse may not designate someone other than his
Spouse to be his Beneficiary unless:

 

  (1)       (A)    such Spouse (or the Spouse’s legal guardian if the Spouse is
legally incompetent) executes a written instrument whereby such Spouse consents
not to receive such benefit and consents either:

 

  (i) to the specific Beneficiary or Beneficiaries designated by the
Participant; or

 

-37-



--------------------------------------------------------------------------------

  (ii) to the Participant’s right to designate any Beneficiary without further
consent by the Spouse;

 

  (B) such instrument acknowledges the effect of the election to which the
Spouse’s consent is being given; and

 

  (C) such instrument is witnessed by a Plan representative or notary public; or

 

  (2) the Participant:

 

  (A) establishes to the satisfaction of the Plan Administrator that his Spouse
cannot be located; or

 

  (B) furnishes a court order to the Plan Administrator establishing that the
Participant is legally separated or has been abandoned (within the meaning of
local law), unless a qualified domestic relations order (as defined in
Section 414(p) of the Code) pertaining to such Participant provides that the
Spouse’s consent must be obtained; or

 

  (3) the Spouse has previously given consent in accordance with this Subsection
and consented to the Participant’s right to designate any Beneficiary without
further consent by the Spouse. The consent of a Spouse in accordance with this
Subsection (c) shall not be effective with respect to other spouses of the
Participant prior to the Participant’s Annuity Starting Date, and an election to
which Paragraph (2) of this Subsection (c) applies shall become void if the
circumstances causing the consent of the Spouse not to be required no longer
exist prior to the Participant’s Annuity Starting Date.

 

-38-



--------------------------------------------------------------------------------

  (d) If a Participant has no Beneficiary under Subsection (a) of this Section,
or if the Participant’s Beneficiary(ies) predecease the Participant, or if the
Beneficiary(ies) cannot be located by the Plan Administrator, the interest of
the deceased Participant shall be paid in the following order of priority:
first, to the Participant’s children, if any; and second, to the Participant’s
estate.

 

6.11 Treatment of Terminated Vested Participant

 

  (a)       (1)    In the case of a Participant who has a Separation from
Service (other than by reason of retirement, death, or Total Disability) and who
has a nonforfeitable interest in his Account which is $5,000 ($3,500 prior to
January 1, 1998) or less, excluding any amounts contributed to the Plan by the
Participant pursuant to Section 3.6, the nonforfeitable interest of such
Participant, valued in accordance with Article IV, shall be paid to such
Participant in a single lump sum as soon as practicable following 60 days after
his Separation from Service.

 

        (2)    In the event of a mandatory distribution made in accordance with
Section 6.11(a)(1) which is greater than $1,000 but less than or equal to
$5,000, if, after receiving the notice described in Code Section 402(f), a
Participant does not elect to have such distribution either (i) paid as a direct
rollover to an “eligible retirement plan” as such term is defined in Code
Section 401(a)(31)(E) or (ii) paid as a single lump sum directly to the
Participant, then the Plan Administrator shall pay such distribution in a direct
rollover to an individual retirement plan designated by the Plan Administrator.

 

  (b)       (1)    In case of a Participant who has a Separation from Service
(other than by reason of retirement under Article VI, death, or Total
Disability) and who

 

-39-



--------------------------------------------------------------------------------

 

has a nonforfeitable interest in his Account which is more than $5,000 ($3,500
prior to January 1, 1998), the nonforfeitable interest of such Participant,
valued in accordance with Article IV, shall be paid to such Participant as soon
as practicable following the Valuation Date coincident with or next following
his Separation from Service, provided the Participant submits his written
consent to the distribution not more than 90 days prior to the Annuity Starting
Date.

A Participant may elect in writing (not more than 90 days prior to the Annuity
Starting Date) to have his nonforfeitable interest paid to him any time after
his Separation from Service.

Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60 th day after the latest of the close of the Plan Year in
which:

 

  (A) the Participant attains age 65;

 

 

(B)

occurs the 10th anniversary of the year in which the Participant commenced
participation in the Plan; or

 

  (C) the Participant terminates service with the Participating Companies and
Affiliated Companies.

Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is immediately distributable shall be deemed to be
an election to defer commencement of payment of any benefit sufficient to
satisfy this Section.

 

  (2) The Plan Administrator shall notify a Participant that he has the right to
defer distribution until the earlier of what would have been his Normal
Retirement date or his death, prior to obtaining his written consent. Such
notice shall be furnished not less than 30 days nor more than 90 days prior to
the Annuity Starting Date that occurs prior to what would have been the
Participant’s Normal Retirement Age, or his death if earlier.

 

-40-



--------------------------------------------------------------------------------

6.12 Direct Rollover.

 

  (a) Notwithstanding any provisions of the Plan to the contrary, a Participant,
Spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Section 414(p) of the Code, may elect pursuant to
the procedures established by the Plan Administrator not less than 30 days prior
to the date of the distribution to have all or a portion, if applicable, of an
“eligible rollover distribution” within the meaning of Code Section 402(c)(4),
paid directly to an individual retirement account described in Section 408(a) of
the Code; an individual retirement annuity described in Section 408(b) of the
Code; an annuity plan described in Section 403(a) of the Code; an annuity
contract described in Section 403(b) of the Code; an eligible retirement plan
under Section 457(b) of the Code; or a qualified trust described in
Section 401(a) of the Code that accepts such “eligible rollover distribution”.

 

  (b) A distribution to which this Section 6.12 applies, may commence less than
30 days after the notice required under section 1.411(a)-11(c) of Code
Regulation is given, provided that

 

  (1) the Plan Administrator clearly informs the Participant that he has the
right to a period of a least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution.

 

  (2) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

-41-



--------------------------------------------------------------------------------

ARTICLE VII - WITHDRAWALS

 

7.1 Non-Hardship In-Service Withdrawals. The following withdrawals shall be
governed by the provisions of Sections 7.3 through 7.7 of the Plan:

 

  (a) A Participant who has a Voluntary Savings Account may withdraw such
subaccount by submitting a written request to the Plan Administrator specifying
the amount to be withdrawn 15 days before the date such withdrawal will be made.

 

 

(b)

A Participant may withdraw any portion of his vested Account balance upon his
attainment of Age 59 1/2.

 

  (c) A Participant may withdraw of any portion of his Rollover Contribution
Account.

 

7.2 Hardship Withdrawals Subject to Code Section 401(k).

 

  (a) A Participant may apply in writing to the Plan Administrator for a
hardship withdrawal from his Discretionary Contribution Account, Transition
Credit Contribution Account, Salary Reduction Contribution Account, Matching
Contribution Account (other than that portion attributable to Matching
Contributions made to the Plan on or after January 1, 2007) or Rollover
Contribution Account at any time. The withdrawal must satisfy the criteria set
forth below, and may be approved or disapproved at the discretion of the Plan
Administrator. Hardship withdrawals from a Participant’s Salary Reduction
Contribution Account are not permitted from income on a Participant’s Salary
Reduction Contributions, except to the extent of earnings on or before
December 31, 1988, nor are such withdrawals permitted to include Employer
Contributions which were treated as pre-tax contributions as a result of the
application of the special nondiscrimination requirements under rules prescribed
by the Secretary of the Treasury for employer contributions that are used to
meet the vesting and withdrawal restrictions for Salary Reduction Contributions.
The amount withdrawn shall be governed by the provisions of Sections 7.3 through
7.7.

 

-42-



--------------------------------------------------------------------------------

  (b) A withdrawal under this Section shall be permitted only if the Plan
Administrator finds that:

 

  (1) it is made on account of immediate and heavy financial need (as defined in
Subsection (c) of this Section) of the Participant; and

 

  (2) it is necessary (as defined in Subsection (d) of this Section) to satisfy
such immediate and heavy financial need.

 

  (c) A Participant shall be deemed to have an immediate and heavy financial
need if the Participant requests distribution on account of:

 

  (1) medical expenses described in Section 213(d) of the Code and incurred by
the Participant, his Spouse, or any of the Participant’s dependents (as defined
in Section 152 of the Code);

 

  (2) costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;

 

  (3) the payment of tuition, related expenses and room and board for the next
12-months of post-secondary education for the Participant, his Spouse, children,
or dependents;

 

  (4) payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of his principal residence;

 

-43-



--------------------------------------------------------------------------------

  (5) effective January 1, 2007, payments for funeral or burial expenses for the
Participant’s deceased parent, spouse, child or dependents;

 

  (6) effective January 1, 2007, expenses to repair damage to the Participant’s
principal residence that would qualify for a casualty loss deduction under Code
Section 165 (determined without regard to whether the loss exceeds ten percent
of adjusted gross income); or

 

  (7) such other circumstances or events as may be prescribed by the Secretary
of the Treasury or his delegate.

 

  (d) A withdrawal shall be deemed to be necessary to satisfy an immediate and
heavy financial need if:

 

  (1) the amount of the withdrawal does not exceed the amount of the
Participant’s immediate and heavy financial need and may include any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from such withdrawal;

 

  (2) the Participant has obtained all currently permissible distributions
(other than hardship distributions) and non-taxable loans, if any, under this
and all other plans maintained by the Participating Companies and all Affiliated
Companies; and

 

  (3) the Participant is not permitted to make Salary Reduction Contributions or
elective contributions and employee contribution deferrals (other than mandatory
contributions under a defined benefit plan) under any plan maintained by the
Participating Company or any Affiliated Company for a period of six months
commencing on the date of his receipt of the withdrawal; and

 

-44-



--------------------------------------------------------------------------------

  (4) in the calendar year next following the calendar year of a withdrawal
under this Section by a Participant, the Participant is not permitted to make
Salary Reduction Contributions under this Plan and elective deferrals under any
other qualified retirement plan maintained by the Participating Company or any
Affiliated Company in excess of: (A) the dollar amount described in Subsection
(c) of Section 3.1 for such year, minus (B) the total Salary Reduction
Contributions under this Plan and elective deferrals under such other plan made
by the Participant during the calendar year of the withdrawal.

 

  (e) If a Participant withdraws any amount from his Salary Reduction Account,
or withdraws any elective deferrals under any other qualified retirement plan
maintained by the Participating Company or any Affiliated Company, which other
plan conditions such withdrawal upon the Participant’s being subject to rules
similar to those stated in this Paragraph (e), such Participant:

 

  (1) may not make Salary Reduction Contributions under this Plan for a period
of 12-months commencing on the date of his receipt of the withdrawal; and

 

  (2) in the calendar year next following the calendar year of such withdrawal,
may not make Salary Reduction Contributions in excess of: (A) the dollar amount
described in Subsection (c) of Section 3.1 for such year, minus (B) the total
Salary Reduction Contributions under this Plan and elective deferrals under any
other qualified plan made by the Participant during the calendar year of the
withdrawal.

 

7.3 Amount and Payment of Withdrawals. The amount of any withdrawal will be
determined on the basis of the value of the applicable portions of the
Participant’s Account as of the Valuation Date coincident with or immediately
preceding the date of the withdrawal. The minimum amount that may be withdrawn
under Section 7.2 is five hundred ($500) dollars.

 

-45-



--------------------------------------------------------------------------------

7.4 Withdrawals Not Subject to Replacement. A Participant may not repay any
portion of his Account withdrawn under this Plan.

 

7.5 Investment Medium to be Charged with Withdrawal. Unless otherwise elected by
the Participant, the withdrawal will be made out of the Participant’s interest
in the various Investment Media in proportion to the Participant’s share in such
Investment Media.

 

7.6 Order of Withdrawals.

 

 

(a)

Withdrawals from the Plan upon the Participant’s attainment of age 59 1/2 shall
be charged against the Participant’s Account in the following order: first from
the Voluntary Savings Account, if any; second from the Rollover Contribution
Account, if any; third from the Matching Contribution Account, if any; fourth
from the Transition Credit Contribution Account and Discretionary Contribution
Account, if any; and fifth from the Salary Reduction Contribution Account.

 

  (b) Hardship withdrawals from the Plan shall be charged against the applicable
portions of the Participant’s Account in the following order: first from the
Rollover Contribution Account, if any; second from the Matching Contribution
Account (other than that portion attributable to Matching Contributions made on
or after January 1, 2007), if any; third from the Transition Credit Contribution
Account and Discretionary Contribution Account, if any; and fourth from the
Salary Reduction Contribution Account.

 

7.7 Timing of Withdrawals. A Participant may make only two hardship withdrawals,
pursuant to Section 7.2, in any Plan Year or 12-month period and only one
withdrawal in any Plan Year or 12-month period pursuant to Sections 7.1(a),
(b) and (c).

 

-46-



--------------------------------------------------------------------------------

ARTICLE VIII - LOANS TO PARTICIPANTS

 

8.1 Loan Application. Each Participant shall be eligible to make an application
for a loan from the Plan. All applications shall be made to the Plan
Administrator on forms which it prescribes, and the Plan Administrator shall
rule upon such applications in a uniform and nondiscriminatory manner in
accordance with the rules and guidelines set forth in this Article.

 

8.2 Loan Approval. No more than one application for a loan shall be approved per
Participant during any Plan Year. In no event shall a Participant be permitted
to have more than one loan from this Plan outstanding at any time.

 

8.3 Amount of Loan.

 

  (a) Subject to the limits on loan amounts in Subsections (b) and (c) below, a
Participant may borrow from the subaccounts in his Account in the following
order:

 

  (1) the Voluntary Savings Account,

 

  (2) the Salary Reduction Contribution Account,

 

  (3) the Rollover Contribution Account,

 

  (4) the Matching Contribution Account,

 

  (5) the Transition Credit Contribution Account and the Discretionary
Contribution Account.

 

  (b) The minimum loan amount shall be $1,000.00.

 

-47-



--------------------------------------------------------------------------------

  (c) The total amount of a Participant’s outstanding loans under this Plan and
all other plans qualified under Section 401(a) of the Code which are sponsored
by the Participating Company or any Affiliated Company shall not exceed the
lesser of (1) $50,000, reduced by the excess of the highest outstanding loan
balance during the 12-months before the new loan is made over the outstanding
loan balance on the date of the new loan, or (2) fifty percent (50%) of the
value of the Participant’s vested interest in the subaccounts listed in (a).

 

8.4 Terms of Loan.

 

  (a) Each loan shall be evidenced by the Participant’s execution of a personal
installment note on such form as shall be supplied by the Plan Administrator.
Each such note shall specify the period of repayment, which shall be no longer
than 60 months from the date on which the loan is distributed, except that in
the event of a purchase of a primary residence, the period may be up to 25
years. Each note shall also specify the interest rate, which shall be equal to
(1) the rate a banking institution charges its most creditworthy customers as of
the first day of the calendar month in which the completed loan application is
received by the Plan Administrator, plus (2) one percentage point. All loans
from the Plan shall be nonrenewable.

 

  (b) All loans shall be repaid in equal installments through payroll deductions
or in such other manner as the Plan Administrator may determine. A Participant
may repay the outstanding balance of any loan in one lump sum at any time by
notifying the Plan Administrator of his or her intent to do so and by forwarding
to the Plan Administrator payment in full of the then outstanding balance, plus
interest accrued to the date of payment. The amount of principal and interest
repaid by a Participant shall be credited to a Participant’s Account as each
repayment is made.

 

-48-



--------------------------------------------------------------------------------

  (c) In the event of

 

  (1) the death of a Participant,

 

  (2) the termination of the Participant’s employment with the Participating
Company and its affiliates for any reason, or

 

  (3) the discontinuance of a Participant’s Compensation before a loan is repaid
in full,

the unpaid balance thereof, with interest due thereon, shall become due and
payable. The Trustee shall satisfy the indebtedness from the amount of the
Participant’s vested interest in his Account before making any payments
otherwise due hereunder to the Participant or his Beneficiary.

 

8.5 Loan Fees.

 

  (a) The Administrator shall assess a one-time loan origination fee, payable in
cash at the time the funds are distributed or charged against the Account of a
Participant who makes a loan from the Plan.

 

  (b) The amount of the loan origination fee shall be set by the Plan
Administrator as of the beginning of each Plan Year, and shall remain in effect
throughout such Plan Year. Fees shall be specified in flat dollar amounts, and
shall not vary according to the amount of the loan.

 

8.6 Suspension of Repayments. Loan repayments will be suspended under this Plan
as permitted under Section 414(u)(4) of the Code.

 

-49-



--------------------------------------------------------------------------------

8.7 Additional Rules. The Plan Administrator may establish additional rules
relating to Participant loans under the Plan, which rules shall be applied on a
uniform and nondiscriminatory basis.

 

-50-



--------------------------------------------------------------------------------

ARTICLE IX - PLAN ADMINISTRATION

 

9.1 Plan Administrator. The executive officer in charge of Human Resources of
the Company shall be the Plan Administrator for purposes of ERISA and for
purposes of satisfying any requirement imposed now or in the future through
Federal or state legislation to report and disclose to any Federal or state
department or agency, or to any Participant, Spouse or Beneficiary, any
information respecting the establishment or maintenance of this Plan.

 

9.2 Appointment. The Company has appointed the executive officer in charge of
Human Resources as the Plan Administrator. All references to Plan Administrator
in this Plan shall also include Administrator. Any individual, including but not
limited to Employees and Participants, may be appointed to be an Administrator.

 

9.3 Term and Compensation. The Administrator as appointed in Section 9.2 shall
serve until his resignation or dismissal by the Company. Vacancies shall be
filled in the same manner as the original appointments. To resign, the
Administrator shall give written notice which shall be effective on the earlier
of the appointment of his successor or the passing of thirty (30) days after
such notice is mailed or personally delivered to the Company. The Administrator
shall serve as such without compensation.

 

9.4 Claims Review.

 

  (a) The Plan Administrator shall interpret this Plan and shall make all
determinations with regard to the administration and application of this Plan.
All such determinations shall be final, conclusive and binding except to the
extent that they are appealed with regard to benefit claims under the following
procedure. In the event that the claim of any person to all or any part of any
payment or benefit under this Plan shall be denied, the Plan Administrator shall
provide to the claimant, within sixty (60) days after receipt of such claim, a
written notice setting forth, in a manner calculated to be understood by the
claimant:

 

  (1) the specific reason or reasons for the denial;

 

-51-



--------------------------------------------------------------------------------

  (2) specific references to the pertinent Plan provision or provisions on which
the denial is based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation as to why such material or
information is necessary; and

 

  (4) an explanation of the Plan’s claims procedure.

 

  (b) Within sixty (60) days after receipt of the material described in
Section 9.4(a), the claimant or his duly authorized representative shall have a
reasonable opportunity to appeal the claim denial to the Plan Administrator for
a full and fair review. The claimant or his duly authorized representative may:

 

  (1) request a review upon written notice to the Plan Administrator;

 

  (2) review pertinent documents; and

 

  (3) submit issues and comments in writing.

 

  (c) Not later than sixty (60) days after receipt of a request for review, a
decision by the Plan Administrator shall be made unless special circumstances
require an extension of time for processing, in which event a decision shall be
rendered as soon as possible, but in no event later than one hundred twenty
(120) days after such receipt. The Plan Administrator shall notify the
Participant in writing of any such extension of time before such extension
begins.

 

-52-



--------------------------------------------------------------------------------

  (d) The Plan Administrator’s decision on review shall be written and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, with specific references to the pertinent Plan
provision or provisions on which the decision is based; provided, however, if a
written decision is not provided within the period described in Section 9.4(c),
the claim shall be deemed to have been denied.

 

9.5 Plan Administrator Actions. Except as otherwise specifically provided in the
Plan, every decision and action of a committee acting as Plan Administrator
shall be by a majority vote of the committee or without a formal meeting by the
written consent of a majority of the members of the committee then in office.
The committee shall select a Secretary and any other officers deemed necessary
who shall be authorized to bind the Plan Administrator by their signatures, and
shall adopt rules governing its procedures consistent with the terms of this
Plan. The committee shall keep a permanent record of its meetings and actions.

 

9.6 Investment Manager. All contributions so received together with the income
there from shall be managed, invested and reinvested by the Trustee, subject,
however, to the right of the Company to appoint and employ an Investment Manager
or Managers, to manage and/or invest and reinvest the Trust Fund, or any part
thereof, in which event the Investment Manager shall be certified as such to the
Trustee by the Company and the Trustee shall not be liable for the acts or
omissions of such Investment Manager or Managers or be under any obligation to
manage or invest the assets of the Trust Fund which are subject to management by
such Investment Manager or Managers. An authorized officer of any such
Investment Manager shall certify in writing to the Trustee the names of all
persons who shall act on behalf of the Investment Manager with respect to the
Trust Fund, and the Trustee may rely thereon in its dealings with such
Investment Manager. Where appropriate, references in this Plan to Trustee may be
interpreted to include any Investment Manager appointed under this Section.

 

-53-



--------------------------------------------------------------------------------

9.7 Benefit Payment Directions. The Plan Administrator shall direct the Trustee
or shall cause the Trustee to be directed in writing to make benefit payments
from the Trust Fund to Participants, Spouses or Beneficiaries who qualify for
such payments under the Plan. Such written order to the Trustee shall specify
the name of each such recipient, his address, his Social Security number, and
the amount and frequency of such payments.

 

9.8 Nondiscrimination. The Plan Administrator shall act and shall direct the
Trustee to act or cause such action with respect to any Plan benefits or any
other matter under the powers of the Plan Administrator under this Plan in a
uniform and nondiscriminatory manner toward all Participants and Employees under
substantially similar sets of facts and shall not permit discrimination in favor
of any officers, owners or Highly Compensated Employees of the Participating
Companies.

 

9.9 Advisors. The Plan Administrator may employ such counsel (who may be counsel
for the Company), consultants, accountants, and other individuals as it shall
deem advisable. All costs and expenses of the Plan Administrator and the fees of
legal counsel, consultants, accounts, and other agents shall be paid by the
Participating Companies, or the Participating Companies shall cause such costs
and expenses to be paid by the Trustee out of the Trust Fund as provided in
Section 10.6.

 

9.10 Records and Reports. The Plan Administrator shall keep all records relating
to Participants (including former Participants) and obtain annual reports from
the Trustee and any Investment Manager and collect from the Trustee and any such
Investment Manager and other sources any such records as are necessary for
proper operation of the Plan. The Plan Administrator shall make an annual report
of the assets and liabilities of the Plan and a brief description of the Plan’s
operation for the immediately preceding Plan Year to the Participating Companies
and shall make such report and any other such records available to the
Participating Companies, or any Participant, Spouse or Beneficiary for
examination during business hours except that a Participant, Spouse or
Beneficiary shall examine only such records as pertain exclusively to the
examining Participant, Spouse or Beneficiary and the Plan and Trust Agreement as
currently in effect or hereafter amended.

 

-54-



--------------------------------------------------------------------------------

9.11 Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator, any member thereof and any Employee who may act on behalf of the
Company in the administration of this Plan from and against any liability, loss,
cost or expense (including reasonable attorneys’ fees) incurred at any time as a
result of or in connection with any claims, demands, actions or causes of action
of any Participants, any person claiming through or under any of them, or any
other person, party or authority claiming to have an interest in this Plan or
Trust Fund or standing to act for any persons or groups having an interest in
this Plan or Trust Fund, for or on account of, any of the acts or omissions (or
alleged acts or omissions) of the Plan Administrator, any member thereof or any
such employee, except to the extent resulting from such person’s willful
misconduct.

 

9.12 Power and Duties of the Plan Administrator. The Plan Administrator shall
have absolute discretionary authority to interpret this Plan and make
determinations as to eligibility for benefits, or construe any other terms of
the Plan. Benefits under this Plan shall be paid only if the Plan Administrator
decides in his discretion the claimant is entitled to them. The Plan
Administrator shall supervise the administration and enforcement of the Plan
according to the terms and provisions of this Plan and shall have all powers
necessary to accomplish these purposes, including, without limitation and in
addition to any other powers described in this Article 9, the right, power,
authority and duty:

 

  (a) to make rules, regulations and bylaws for the administration of the Plan
which are not inconsistent with the terms and provisions of this Plan, provided
such rules, regulations and bylaws are evidenced in writing and copies thereof
are delivered to the Trustee and to the Company;

 

-55-



--------------------------------------------------------------------------------

  (b) to construe all terms, provisions, conditions and limitations of the Plan
(in all cases, the construction necessary for the Plan to qualify under the
applicable provisions of the Code shall control);

 

  (c) to correct any defect or supply any omission or reconcile any
inconsistency that may appear in the Plan, in such manner and to such extent as
it shall deem expedient to carry the Plan into effect for the greatest benefit
of all interested parties;

 

  (d) to determine all questions relating to eligibility;

 

  (e) to determine the amount, manner and time of payment of any Plan benefits
and to prescribe procedures to be followed by distributee in obtaining benefits;

 

  (f) to prepare, file and distribute, in such manner as the Plan Administrator
determines to be appropriate, such information and material as is required by
the reporting and disclosure requirements of ERISA;

 

  (g) to make a determination as to the right of any person to a benefit under
the Plan;

 

  (h) to receive and review reports from the Trustee and any Investment Manager
as to the financial condition of the Trust Fund including its receipts and
disbursements; and

 

  (i) to delegate, in its sole discretion, any of its powers or duties to
subcommittees, task forces or study groups at such times in such manner as it
shall deem expedient to administer and enforce the Plan in a uniform and
non-discriminatory manner for the benefit of all interested parties.

 

-56-



--------------------------------------------------------------------------------

9.13 Participating Company to Supply Information. The Participating Companies
shall supply full and timely information to the Plan Administrator relating to
the Compensation of all Participants, their ages, their retirement, death or
other cause for termination of employment and such other pertinent facts as the
Plan Administrator may require. The Participating Companies also shall supply
such information to the Trustee and every Investment Manager as necessary for
the Trustee and each such Investment Manager to carry out its duties. When
making a determination in connection with the Plan, the Plan Administrator shall
be entitled to rely upon information furnished by the Participating Companies;
provided the Plan Administrator shall resolve any factual dispute under this
Plan by giving weight to all information available to him.

 

9.14 Self-Interest. Neither the Plan Administrator nor any member of the
committee, if any, shall have any right to vote or decide upon any matter
related directly or indirectly to him or any right of his to claim any benefit
under the Plan. In any case in which a committee member is so disqualified to
act, and the remaining members cannot agree, the Participating Company shall
appoint a temporary substitute member to exercise all the powers of the
disqualified member concerning the matter in which he is disqualified.

 

-57-



--------------------------------------------------------------------------------

ARTICLE X - THE FUND

 

10.1 Designation of Trustee. The Company, by appropriate resolution of its Board
of Directors, shall name and designate a Trustee and shall enter into a Trust
Agreement. The Company shall have the power, by appropriate resolution of its
Board of Directors, to amend the Trust Agreement, remove the Trustee, and
designate a successor Trustee, as provided in the Trust Agreement. All of the
assets of the Plan shall be held by the Trustee for use in accordance with the
Plan.

 

10.2 Exclusive Benefit. Prior to the satisfaction of all liabilities under the
Plan in the event of termination of the Plan, no part of the corpus or income of
the Fund shall be used for or diverted to purposes other than for the exclusive
benefit of Participants and their Beneficiaries or for administrative expenses
not otherwise paid by the Participating Companies, except as expressly provided
in this Plan and in the Trust Agreement.

 

10.3 No Interest in Fund. No person shall have any interest in or right to any
part of the assets or income of the Fund, except to the extent expressly
provided in this Plan and in the Trust Agreement.

 

10.4 Trustee. The Trustee shall be the named fiduciary with respect to
management and control of Plan assets held by it and shall have exclusive and
sole responsibility for the custody and investment thereof in accordance with
the Trust Agreement.

 

10.5 Investments.

 

  (a) The Trustee shall invest Salary Reduction Contribution Accounts, Voluntary
Savings Accounts, Matching Contribution Accounts, Discretionary Contribution
Accounts, Transition Credit Contribution Accounts and Rollover Contribution
Accounts paid to it and income thereon in such Investment Media as each
Participant may select from among the Investment Media established by the Plan
Administrator, subject to the provisions of Section 10.5(c). Such investments
acquired in the manner prescribed by the Plan shall be held by or for the
Trustee.

 

-58-



--------------------------------------------------------------------------------

  (b) A Participant shall select one or more of the Investment Media in which
his Account shall be invested, except as provided in Subsection (c), and the
percentage thereof (in multiples of 1%) that shall be invested in each
Investment Medium selected, in accordance with the rules prescribed by the Plan
Administrator.

 

  (c) Matching Contributions shall be invested in Company Stock until such time
as the Participant may transfer all or portion of Company Stock to one or more
Investment Media in accordance with rules prescribed by the Plan Administrator.
Effective January 1, 2007, a Participant will have an immediate right to
transfer all or any portion of any Company Stock investments (including any
pre-existing Company Stock investments) to another Investment Medium.

 

  (d) Except as provided in Subsection (c), a Participant may transfer,
effective as of the following Valuation Date, such portion of the value of his
interest in any Investment Medium to another Investment Medium. A Participant
may change his selection of the Investment Media in which subsequent
contributions to his Accounts shall be invested, effective as of the following
Valuation Date. Such investment changes shall be made via a toll-free number or
internet website provided to Participants by the Plan Administrator for such
purpose.

 

  (e) The amounts contributed by all Participants to each Investment Medium
shall be commingled for investment purposes.

 

10.6

Fund. The contributions deposited by the Participating Companies in the Fund
shall constitute a fund held for the benefit of Participants and their eligible
Beneficiaries under and in accordance with this Plan. No part of the principal
or income of the Fund shall be used for, or diverted to, purposes other than for
the exclusive benefit of such Participants

 

-59-



--------------------------------------------------------------------------------

 

and their eligible Beneficiaries (including necessary administrative costs);
provided, that in the case of a contribution made by the Participating Company
as a mistake of fact, or for which a tax deduction is disallowed, in whole or in
part, by the Internal Revenue Service, or which is conditioned upon the initial
qualification of the Plan under Section 401(a) of the Code and such initial
qualification cannot be obtained, the Participating Company shall be entitled to
a refund of said contributions, subject to investment loss, but not investment
gain. Any such refund of contributions described in this Section must be made
within one year after payment of a contribution made as a mistake of fact, or
within one year after disallowance of the tax deduction, to the extent of such
disallowance, or within one year of the date on which the initial qualification
of the Plan is denied by the Internal Revenue Service, as the case may be.

 

10.7 Qualifying Employer Securities. The Trustee shall be empowered to acquire
and hold Company Stock in an amount sufficient to invest any Matching
Contributions made to the Plan pursuant to Section 3.3.

 

-60-



--------------------------------------------------------------------------------

ARTICLE XI – AMENDMENT OR TERMINATION OF THE PLAN

 

11.1 Power of Amendment and Termination.

 

  (a) The Company reserves the power to amend or terminate the Plan at any time
by action of the Board of Directors. Notwithstanding the foregoing, the
Compensation & Benefits Committee of the Company by majority of its members, may
adopt any Plan amendments that (a) are designated to implement contractual
commitments by the Company, (b) reflect changes approved in substance by the
Board of Directors, or (c) make changes not involving material cost increases of
the Plan for purposes of legal compliance, clarity, administrative convenience
or otherwise. No further administrative action shall be required for such
amendment by the Compensation & Benefits Committee of the Company to be
effective (except to the extent otherwise required by the Board of Directors).
In addition, each executive officer of the Company shall have the authority and
discretion to adopt any amendment to the Plan that is legally necessary,
improves clarity, promotes administrative convenience or is non-material.

It is the intention of each Participating Company that this Plan will be
permanent. However, each Participating Company reserves the right to terminate
its participation in this Plan at any time by action of its board of directors
or other governing body.

 

  (b)

Each amendment to the Plan shall be binding on each Participating Company. Any
amendment or termination of the Plan shall become effective as of the date
designated by the Board of Directors or other authorized party. Except as
expressly provided elsewhere in the Plan, prior to the satisfaction of all
liabilities with respect to the benefits provided under this Plan, no amendment
or termination shall cause any part of the monies contributed hereunder to
revert to the Participating Companies or to be diverted to any purpose other
than for the

 

-61-



--------------------------------------------------------------------------------

 

exclusive benefit of Participants and their beneficiaries. Upon termination or
partial termination of the Plan, or upon complete discontinuance of
contributions, the rights of all affected persons to benefits accrued to the
date of such termination shall be nonforfeitable. Upon termination of the Plan,
Accounts shall be distributed in accordance with applicable law.

 

11.2 Merger. The Plan shall not be merged with or consolidated with, nor shall
its assets be transferred to, any other qualified retirement plan unless each
Participant would receive a benefit after such merger, consolidation, or
transfer (assuming the Plan then terminated) which is of actuarial value equal
to or greater than the benefit he would have received from his Account if the
Plan had been terminated on the day before such merger, consolidation, or
transfer.

 

-62-



--------------------------------------------------------------------------------

ARTICLE XII - TOP-HEAVY PROVISIONS

 

12.1 General. The following provisions shall apply automatically to the Plan and
shall supersede any contrary provisions for each Plan Year in which the Plan is
a Top-Heavy Plan (as defined below). It is intended that this Article shall be
construed in accordance with the provisions of Section 416 of the Code.

 

12.2 Definitions. The following definitions shall supplement those set forth in
Article I of the Plan:

 

  (a) “Aggregation Group” means this Plan and each other qualified retirement
plan (including a frozen plan or a plan which has been terminated during the
60-month period ending on the Determination Date) of a Participating Company or
an Affiliated Company:

 

  (1) in which a Key Employee is a participant; or

 

  (2) which enables any plan in which a Key Employee participates to meet the
requirements of Sections 401(a)(4) and 410 of the Code;

 

  (3) or without the inclusion of which, the plans in the Aggregation Group
would be Top-Heavy Plans, but, with the inclusion of which, the plans in the
Aggregation Group are not Top-Heavy Plans and, taken together, meet the
requirements of Sections 401(a)(4) and 410 of the Code.

 

  (b) “Determination Date” means, for any Plan Year, the last day of the
preceding Plan Year, except that for the first Plan Year it means the last day
thereof.

 

  (c)

“Key Employee” means any Employee or former Employee (including any deceased
employee) who at any time during the Plan Year that includes the

 

-63-



--------------------------------------------------------------------------------

 

Determination Date was an officer of a Participating Company having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of a
Participating Company, or a 1-percent owner of a Participating Company having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

 

  (d) “Key Employee Ratio” means, for any Determination Date, the ratio of the
amount described in Paragraph (1) of this Subsection to the amount described in
Paragraph (2) of this Subsection, after deducting from each such amount any
portion thereof described in Paragraph (3) of this Subsection, where:

 

  (1) the amount described in this Paragraph is the sum of:

 

  (A) the present value of all accrued benefits of Key Employees under all
qualified defined benefit plans included in the Aggregation Group;

 

  (B) the balances in all of the accounts of Key Employees under all qualified
defined contribution plans included in the Aggregation Group; and

 

  (2) the amount described in this Paragraph is the sum of:

 

  (A) the present value of all accrued benefits of all participants under all
qualified defined benefit plans included in the Aggregation Group;

 

-64-



--------------------------------------------------------------------------------

  (B) the balances in all of the accounts of all participants under all
qualified defined contribution plans included in the Aggregation Group; and

 

  (3) the amount described in this Paragraph is the sum of:

 

  (A) all rollover contributions (or fund to fund transfers) to the Plan by an
Employee from a plan sponsored by an employer which is not a Participating
Company or an Affiliated Company;

 

  (B) any amount that is included in Paragraphs (1) and (2) of this Subsection
for a person who is a Non-Key Employee as to the Plan Year of reference but who
was a Key Employee as to any earlier Plan Year; and

 

  (4) the present value of accrued benefits and the amounts of account balances
of an Employee as of the Determination Date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Section 416(g)(2) of the Code during the 1-year
period ending on the Determination Date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than separation from
service, death, or disability, this provision shall be applied by substituting
“5-year period” for “1-year period”. The accrued benefits and accounts of any
individual who has not performed services for any Participating Company during
the 1-year period ending on the Determination Date shall not be taken into
account.

The present value of accrued benefits under any defined benefit plan shall be
determined under the method used for accrual purposes for all plans

 

-65-



--------------------------------------------------------------------------------

maintained by all Participating Companies and Affiliated Companies if a single
method is used by all such plans, or, otherwise, the slowest accrual method
permitted under Section 411(b)(1)(C) of the Code.

 

  (e) “Non-Key Employee” means, for any Plan Year:

 

  (1) an Employee or former Employee who is not a Key Employee with respect to
such Plan Year; or

 

  (2) a beneficiary of an individual described in Paragraph of this Subsection.

 

  (f) “Top-Heavy Compensation” means, for any Participant for any Plan Year, the
average of his annual Compensation over the period of five consecutive Plan
Years (or, if shorter, the longest period of consecutive Plan Years during which
the Participant was in the employ of any Participating Company) yielding the
highest average, disregarding Compensation for Plan Years after the close of the
last Plan Year in which the Plan was a Top-Heavy Plan. Compensation shall mean
Compensation as defined in Section 3.5.

 

  (g) “Top-Heavy Plan” means, for any Plan Year, each plan in the Aggregation
Group for such Plan Year if, as of the applicable Determination Date, the Key
Employee Ratio exceeds sixty percent (60%).

 

  (h) “Year of Top-Heavy Service” means, for any Participant, a Plan Year in
which he completes 1,000 or more Hours of Service, excluding Plan Years in which
the Plan is not a Top-Heavy Plan.

 

12.3 Minimum Contribution for Non-Key Employees.

 

  (a)

In each Plan Year in which the Plan is a Top-Heavy Plan, each Eligible Employee
who is a Non-Key Employee (except an Eligible Employee who is a Non-Key

 

-66-



--------------------------------------------------------------------------------

 

Employee as to the Plan Year of reference but who was a Key Employee as to any
earlier Plan Year) and who is an Employee on the last day of such Plan Year will
receive a total minimum Participating Company or Affiliated Company contribution
(including forfeitures) under all plans described in Paragraphs (a)(1) and
(a)(2) of Section 12.2 of not less than three percent (3%) of the Eligible
Employee’s Compensation for the Plan Year.

 

  (b) The percentage set forth in Subsection (a) shall be reduced to the
percentage at which contributions, including forfeitures, are made (or are
required to be made) for a Plan Year for the Key Employee for whom such
percentage is the highest for that Plan Year. This percentage shall be
determined for each Key Employee by dividing the contribution for such Key
Employee by his Compensation for the Plan Year. All defined contribution plans
required to be included in an Aggregation Group shall be treated as one plan for
the purpose of this Section; however, this Section shall not apply to any plan
which is required to be included in the Aggregation Group if such plan enables a
defined benefit plan in the group to meet the requirements of Section 401(a)(4)
or Section 410 of the Code.

 

  (c) If a Non-Key Employee described in Subsection (a) participates in both a
defined benefit plan and a defined contribution plan described in Paragraphs
(a)(1) and (a)(2) of Section 12.2, the Participating Company is not required to
provide such Employee with both the minimum benefit under the defined benefit
plan and the minimum contribution. In such event, the Non-Key Employee shall
receive the minimum benefit under the defined benefit plan.

 

12.4 Social Security. The Plan, for each Plan Year in which it is a Top Heavy
Plan, must meet the requirements of this Article without regard to any Social
Security or similar contributions or benefits.

 

-67-



--------------------------------------------------------------------------------

12.5 Adjustment to Maximum Benefit Limitation.

If, in any Plan Year in which the Plan is a Top-Heavy Plan, the Aggregation
Group includes a defined benefit plan, the minimum Company contribution
described in Section 12.3(a) for each Non- Key Employee who is not covered under
a defined benefit plan shall be increased to four percent (4%), and the minimum
Company contribution described in Section 12.3(c) for each Non-Key Employee who
is covered under a defined benefit plan (but who does not have a minimum benefit
under the defined benefit plan) equal to the lesser of:

 

  (1) three percent (3%) of his Top-Heavy Compensation multiplied by his Years
of Top-Heavy Service, or

 

  (2) thirty percent (30%) of his Top-Heavy Compensation)

shall be increased to seven and one-half percent (7 1/2%).

 

-68-



--------------------------------------------------------------------------------

ARTICLE XIII - GENERAL PROVISIONS

 

13.1 No Employment Rights. Neither the action of the Company in establishing the
Plan, nor of any Participating Company in adopting the Plan, nor any provisions
of the Plan, nor any action taken by the Company, any Participating Company or
the Plan Administrator shall be construed as giving to any Employee the right to
be retained in the employ of the Company or any Participating Company, or any
right to payment except to the extent of the benefits provided under the terms
of the Plan, and which are to be paid from the Fund.

 

13.2 Governing Law. Except to the extent superseded by ERISA, all questions
pertaining to the validity, construction, and operation of the Plan shall be
determined in accordance with the laws of the Commonwealth of Pennsylvania.

 

13.3 No Interest in Fund. No person shall have any interest in, or right to, any
part of the principal or income of the Fund, except as and to the extent
expressly provided in this Plan and in the Trust Agreement.

 

13.4 Spendthrift Clause. No benefit payable at any time under this Plan and no
interest or expectancy herein shall be anticipated, assigned, or alienated by
any Participant or Beneficiary, or subject to attachment, garnishment, levy,
execution, or other legal or equitable process, except for any benefit payable
pursuant to a qualified domestic relations order as defined in Section 414(p) of
the Code. Except as provided above, any attempt to alienate or assign a benefit
hereunder, whether currently or hereafter payable, shall be void.

 

13.5

Incapacity. If the Plan Administrator deems any Participant who is entitled to
receive payments hereunder incapable of receiving or disbursing the same by
reason of Age, illness, infirmity, or incapacity of any kind, the Plan
Administrator may direct the Trustee to apply such payments directly for the
comfort, support, and maintenance of such Participant, or to pay the same to any
responsible person caring for the Participant who is

 

-69-



--------------------------------------------------------------------------------

 

determined by the Plan Administrator to be qualified to receive and disburse
such payments for the Participant’s benefit; and the receipt by such person
shall be a complete acquittance for the payment of the benefit. Payments
pursuant to this Section shall be complete discharge to the extent thereof of
any and all liability of the Participating Companies, the Plan Administrator,
the Trustee, and the Fund.

 

13.6 Lost Payees. If the Plan Administrator is unable to make payment to any
person to whom a payment is due under the Plan because it cannot ascertain the
whereabouts of such person, and if a notice of payment so due is mailed to the
last known address of such person and no response or claim is made within an
administratively reasonable time of such mailing, the payment and all remaining
payments otherwise due shall be canceled and placed in the Plan’s forfeiture
account. Notwithstanding the above, if a benefit is forfeited because the
Participant or Beneficiary cannot be found, such benefit shall be reinstated if
a claim is made by the Participant or Beneficiary for the forfeited amount.

 

-70-



--------------------------------------------------------------------------------

ARTICLE XIV – MINIMUM DISTRIBUTION REQUIREMENTS

 

14.1 General Rules.

 

  (a) Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

  (b) Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

 

  (c) Requirements of Treasury Regulations Incorporated. All distributions
required under this Article will be determined and made in accordance with the
Treasury regulations under Code Section 401(a)(9).

 

14.2 Time and Manner of Distribution.

 

  (a) Required Beginning Date. The Participant’s entire interest will be
distributed to the Participant no later than the Participant’s Required
Beginning Date.

 

  (b) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed no later than as follows:

 

 

(1)

If the Participant’s Surviving Spouse is the Participant’s sole Designated
Beneficiary, then, distribution to the Surviving Spouse will be made by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

-71-



--------------------------------------------------------------------------------

  (2) If the Participant’s Surviving Spouse is not the Participant’s sole
Designated Beneficiary, then distribution to the Designated Beneficiary will be
made by December 31 of the calendar year immediately following the calendar year
in which the Participant died.

 

  (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (4) If the Participant’s Surviving Spouse dies after the Participant but
before distributions to the Surviving Spouse begin, this Section 14.2(b), other
than Section 14.2(b)(1), will apply as if the Surviving Spouse were the
Participant.

For purposes of this Section 14.2(b), distributions are considered to be made on
the Participant’s Required Beginning Date.

 

  (c) Form of Distribution. The Participant’s interest shall be distributed in a
single sum on or before the Required Beginning Date.

 

14.3 Definitions.

 

  (a) Designated Beneficiary. The individual or individuals designated as the
Beneficiary under Section 1.5 of the Plan and the designated Beneficiary under
Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

  (b) Required Beginning Date. The date specified in Section 1.30 of the Plan.

 

-72-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Radian Group Inc. has caused this amendment and restatement
of the Plan to be executed by its duly authorized party on this 9th day of
December, 2008.

 

RADIAN GROUP INC. By:  

/s/ Richard I. Altman

Its:  

Chief Administrative Officer

 

-73-



--------------------------------------------------------------------------------

SCHEDULE A

PARTICIPATING COMPANIES

Radian Group Inc.

RadianExpress.com Inc.

Radian Guaranty Inc.

Radian Insurance Inc.

Radian Services L.L.C.

Radian Reinsurance Inc.

Singer Asset Finance Co.

 

-74-